EXECUTION COPY

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

AGREEMENT AND PLAN OF MERGER

AMONG

SPRINT NEXTEL CORPORATION,

AHI MERGER SUB INC.

AND

ALAMOSA HOLDINGS, INC.

DATED AS OF NOVEMBER 21, 2005

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]


--------------------------------------------------------------------------------


TABLE OF CONTENTS

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif]
  [spacer.gif] Page ARTICLE I [spacer.gif] THE MERGER [spacer.gif] 1 Section
1.1. [spacer.gif] The Merger [spacer.gif] 1 Section 1.2. [spacer.gif] Effective
Time; Closing [spacer.gif] 2 Section 1.3. [spacer.gif] Effect of the Merger
[spacer.gif] 2 Section 1.4. [spacer.gif] Conversion of Company Capital Stock
[spacer.gif] 2 Section 1.5. [spacer.gif] Dissenting Shares [spacer.gif] 3
Section 1.7. [spacer.gif] Employee Stock Purchase Plan [spacer.gif] 4 Section
1.8. [spacer.gif] Surrender of Shares of Company Capital Stock; Stock Transfer
Books [spacer.gif] 5 ARTICLE II [spacer.gif] THE SURVIVING CORPORATION
[spacer.gif] 7 Section 2.1. [spacer.gif] Certificate of Incorporation
[spacer.gif] 7 Section 2.2. [spacer.gif] Bylaws [spacer.gif] 7 Section 2.3.
[spacer.gif] Directors and Officers [spacer.gif] 7 ARTICLE III [spacer.gif]
REPRESENTATIONS AND WARRANTIES OF THE COMPANY [spacer.gif] 7 Section 3.1.
[spacer.gif] Organization and Standing [spacer.gif] 8 Section 3.2. [spacer.gif]
Capitalization [spacer.gif] 8 Section 3.3. [spacer.gif] Authority for Agreement
[spacer.gif] 9 Section 3.4. [spacer.gif] No Conflict [spacer.gif] 10 Section
3.5. [spacer.gif] Required Filings and Consents [spacer.gif] 11 Section 3.6.
[spacer.gif] Compliance [spacer.gif] 11 Section 3.7. [spacer.gif] Licenses and
Permits [spacer.gif] 11 Section 3.8. [spacer.gif] Reports; Financial Statements;
Internal Controls [spacer.gif] 12 Section 3.9. [spacer.gif] Absence of Certain
Changes or Events [spacer.gif] 14 Section 3.10. [spacer.gif] Taxes [spacer.gif]
14 Section 3.11. [spacer.gif] Title to Assets [spacer.gif] 15 Section 3.12.
[spacer.gif] Change of Control Agreements [spacer.gif] 16 Section 3.13.
[spacer.gif] Litigation [spacer.gif] 16 Section 3.14. [spacer.gif] Contracts and
Commitments [spacer.gif] 16 Section 3.15. [spacer.gif] Information Supplied
[spacer.gif] 17 Section 3.16. [spacer.gif] Employee Benefit Plans [spacer.gif]
17 Section 3.17. [spacer.gif] Labor and Employment Matters [spacer.gif] 18
Section 3.18. [spacer.gif] Environmental Compliance [spacer.gif] 19 Section
3.19. [spacer.gif] Intellectual Property [spacer.gif] 20 Section 3.20.
[spacer.gif] Undisclosed Liabilities [spacer.gif] 21 Section 3.21. [spacer.gif]
Brokers [spacer.gif] 21 Section 3.22. [spacer.gif] Related Party Transactions
[spacer.gif] 21 Section 3.23. [spacer.gif] Anti-Takeover Provisions [spacer.gif]
22 Section 3.24. [spacer.gif] Company Indentures [spacer.gif] 22 Section 3.25.
[spacer.gif] Disclaimer [spacer.gif] 23 ARTICLE IV [spacer.gif] REPRESENTATIONS
AND WARRANTIES OF PARENT AND BUYER [spacer.gif] 23 Section 4.1. [spacer.gif]
Organization and Standing [spacer.gif] 23 Section 4.2. [spacer.gif] Authority
for Agreement; Enforceability [spacer.gif] 23 Section 4.3. [spacer.gif] No
Conflict [spacer.gif] 23 Section 4.4. [spacer.gif] Required Filings and Consents
[spacer.gif] 24 Section 4.5. [spacer.gif] Information Supplied [spacer.gif] 24
Section 4.6. [spacer.gif] Brokers [spacer.gif] 24 Section 4.7. [spacer.gif] No
Prior Activities [spacer.gif] 24 Section 4.8. [spacer.gif] Available Funds
[spacer.gif] 25 Section 4.9. [spacer.gif] Ownership of Company Capital Stock;
Affiliates and Associates. [spacer.gif] 25 [spacer.gif]


--------------------------------------------------------------------------------


[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif]
  [spacer.gif] Page Section 4.10. [spacer.gif] Disclaimer [spacer.gif] 25
ARTICLE V [spacer.gif] COVENANTS [spacer.gif] 25 Section 5.1. [spacer.gif]
Conduct of the Business Pending the Merger. [spacer.gif] 25 Section 5.2.
[spacer.gif] Access to Information; Confidentiality [spacer.gif] 27 Section 5.3.
[spacer.gif] Notification of Certain Matters [spacer.gif] 29 Section 5.4.
[spacer.gif] Further Assurances [spacer.gif] 29 Section 5.5. [spacer.gif] Board
Recommendations [spacer.gif] 30 Section 5.6. [spacer.gif] Stockholder Litigation
[spacer.gif] 31 Section 5.7. [spacer.gif] Indemnification [spacer.gif] 31
Section 5.8. [spacer.gif] Public Announcements [spacer.gif] 33 Section 5.9.
[spacer.gif] Acquisition Proposals [spacer.gif] 33 Section 5.10. [spacer.gif]
Stockholders’ Meeting; Proxy Statement [spacer.gif] 34 Section 5.11.
[spacer.gif] Stockholder Lists [spacer.gif] 35 Section 5.12. [spacer.gif]
Director Resignations [spacer.gif] 36 Section 5.13. [spacer.gif] Benefits
Continuation; Severance [spacer.gif] 36 Section 5.14. [spacer.gif] Rule 16b-3
[spacer.gif] 37 ARTICLE VI [spacer.gif] CONDITIONS [spacer.gif] 37 Section 6.1.
[spacer.gif] Conditions to the Obligation of Each Party [spacer.gif] 37 Section
6.2. [spacer.gif] Conditions to Obligations of Parent and Buyer to Effect the
Merger [spacer.gif] 38 Section 6.3. [spacer.gif] Conditions to Obligations of
the Company to Effect the Merger [spacer.gif] 39 ARTICLE VII [spacer.gif]
TERMINATION, AMENDMENT AND WAIVER [spacer.gif] 40 Section 7.1. [spacer.gif]
Termination [spacer.gif] 40 Section 7.2. [spacer.gif] Effect of Termination
[spacer.gif] 41 Section 7.3. [spacer.gif] Amendments [spacer.gif] 42 Section
7.4. [spacer.gif] Waiver [spacer.gif] 42 ARTICLE VIII [spacer.gif] GENERAL
PROVISIONS [spacer.gif] 42 Section 8.1. [spacer.gif] No Third Party
Beneficiaries [spacer.gif] 42 Section 8.2. [spacer.gif] Entire Agreement
[spacer.gif] 42 Section 8.3. [spacer.gif] Succession and Assignment [spacer.gif]
43 Section 8.4. [spacer.gif] Counterparts [spacer.gif] 43 Section 8.5.
[spacer.gif] Governing Law; Venue; Service of Process, Waiver of Jury Trial
[spacer.gif] 43 Section 8.6. [spacer.gif] Severability [spacer.gif] 43 Section
8.7. [spacer.gif] Specific Performance [spacer.gif] 44 Section 8.8. [spacer.gif]
Construction [spacer.gif] 44 Section 8.9. [spacer.gif] Non-Survival of
Representations and Warranties and Agreements [spacer.gif] 44 Section 8.10.
[spacer.gif] Certain Definitions [spacer.gif] 44 Section 8.11. [spacer.gif] Fees
and Expenses [spacer.gif] 44 Section 8.12. [spacer.gif] Notices [spacer.gif] 44
Section 8.13. [spacer.gif] Cross-References to Certain Terms Defined Elsewhere
in This Agreement [spacer.gif] 45 [spacer.gif]


--------------------------------------------------------------------------------


AGREEMENT AND PLAN OF MERGER

THIS AGREEMENT AND PLAN OF MERGER (this ‘‘Agreement’’), dated as of November 21,
2005, by and among SPRINT NEXTEL CORPORATION, a Kansas corporation (‘‘Parent’’),
AHI MERGER SUB INC., a Delaware corporation (‘‘Buyer’’) and wholly owned
subsidiary of Parent, and ALAMOSA HOLDINGS, INC., a Delaware corporation (the
‘‘Company’’).

W I T N E S S E T H:

WHEREAS, the parties to this Agreement desire to effect the acquisition of the
Company by Parent through a merger of the Company and Buyer;

WHEREAS, in furtherance of the foregoing, upon the terms and subject to the
conditions of this Agreement and in accordance with the Delaware General
Corporation Law (the ‘‘DGCL’’), Buyer shall merge with and into the Company (the
‘‘Merger’’) in accordance with the provisions of the DGCL, with the Company as
the surviving corporation;

WHEREAS, concurrently with the execution and delivery of this Agreement, and as
a condition and inducement to Parent’s entering into this Agreement, certain
stockholders have entered into a stockholders agreement, dated as of the date
hereof (the ‘‘Stockholders Agreement’’), pursuant to which, among other things,
such stockholders have agreed to vote its shares of Company Common Stock in
favor of the Merger, subject to the terms and conditions contained therein;

WHEREAS, the Board of Directors of the Company has approved this Agreement, the
Merger and the transactions contemplated hereby; and

WHEREAS, the Board of Directors of the Company has determined that the
consideration to be paid for each share of Company Common Stock and for each
share of Series B convertible preferred stock, par value $0.01 per share, of the
Company (‘‘Series B Preferred Stock,’’ and together with the Company Common
Stock, the ‘‘Company Capital Stock’’) in the Merger is fair to and in the best
interests of the Company and the holders of each series of Company Capital Stock
(the ‘‘Company Stockholders’’) and resolved to recommend that the Company
Stockholders adopt this Agreement and approve the Merger and the other
transactions contemplated hereby.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements contained in this
Agreement and intending to be legally bound hereby, the parties agree as
follows:

ARTICLE I

THE MERGER

Section 1.1.    The Merger.    Upon the terms and subject to the conditions of
this Agreement, and in accordance with the DGCL, at the Effective Time, Buyer
shall be merged with and into the Company. As a result of the Merger, the
separate corporate existence of Buyer shall cease and the Company shall continue
as the surviving corporation following the Merger (the ‘‘Surviving
Corporation’’). The corporate existence of the Company, with all its purposes,
rights, privileges, franchises, powers and objects, shall continue unaffected
and unimpaired by the Merger and, as the Surviving Corporation, it shall be
governed by the DGCL.

Section 1.2.    Effective Time; Closing.     As promptly as practicable (and in
any event within five business days) after the satisfaction or waiver of the
conditions set forth in Article VI (other than those conditions which by their
terms can only be satisfied at the Closing, but subject to the satisfaction or
waiver of such conditions at the Closing), the parties shall cause the Merger to
be consummated by filing a certificate of merger (the ‘‘Certificate of
Merger’’), with the Secretary of State of the State of Delaware and by making
all other filings or recordings required under the DGCL in connection with the
Merger, in such form as is required by, and executed in accordance with the
relevant provisions of, the DGCL. The Merger shall become effective at such time
as the Certificate of Merger is duly filed with the Secretary of State of the
State of Delaware, or at such other time (but not earlier than the time that the
Certificate of

1


--------------------------------------------------------------------------------


Merger is filed) as the parties agree shall be specified in the Certificate of
Merger (the date and time the Merger becomes effective, the ‘‘Effective Time’’).
On the date of such filing, a closing (the ‘‘Closing’’) shall be held at 10:00
a.m. Eastern time, at the offices of King & Spalding LLP, 191 Peachtree Street,
Atlanta, Georgia 30303, or at such other time and location as the parties shall
otherwise agree.

Section 1.3.    Effect of the Merger    . At the Effective Time, the effect of
the Merger shall be as provided in the applicable provisions of the DGCL.
Without limiting the generality of the foregoing, and subject thereto, at the
Effective Time all the property, rights, privileges, powers and franchises of
the Company and Buyer shall vest in the Surviving Corporation, and all debts,
liabilities, obligations, restrictions, disabilities and duties of the Company
and Buyer shall become the debts, liabilities, obligations, restrictions,
disabilities and duties of the Surviving Corporation.

Section 1.4.    Conversion of Company Capital Stock.     At the Effective Time,
by virtue of the Merger and without any action on the part of Buyer, the Company
or the holders of any of the securities described in this Section 1.4:

(a)    Each share of Company Common Stock issued and outstanding immediately
prior to the Effective Time (other than shares canceled pursuant to Section
1.4(c) and Dissenting Shares, if any) shall be canceled and, by virtue of the
Merger and without any action on the part of the holder thereof, shall be
converted automatically into the right to receive an amount in cash equal to
$18.75 payable, less any required withholding taxes as described in Section
1.8(e) and without interest, to the holder of such share of Company Common
Stock, upon surrender of the certificate that formerly evidenced such share of
Company Common Stock in the manner provided in Section 1.8 (the ‘‘Common Stock
Merger Consideration’’);

(b)    Each share of Series B Preferred Stock issued and outstanding immediately
prior to the Effective Time (other than shares canceled pursuant to Section
1.4(c) and Dissenting Shares, if any) shall be canceled and, by virtue of the
Merger and without any action on the part of the holder thereof, shall be
converted automatically into the right to receive an amount in cash equal to
$1,378.69 plus any accrued and unpaid dividends as of the Effective Time
payable, less any required withholding taxes as described in Section 1.8(e) and
without interest, to the holder of such share of Series B Preferred Stock, upon
surrender of the certificate that formerly evidenced such share of Series B
Preferred Stock in the manner provided in Section 1.8 (the ‘‘Series B Merger
Consideration’’ and together with the Common Stock Merger Consideration, the
‘‘Merger Consideration’’);

(c)    Each share of Company Capital Stock issued and outstanding immediately
prior to the Effective Time that is owned by Parent or Buyer and each share of
Company Capital Stock that is owned by the Company as treasury stock shall be
canceled and retired and cease to exist and no payment or distribution shall be
made with respect thereto;

(d)    At the Effective Time, all shares of the Company Capital Stock converted
pursuant to Section 1.4(a) or (b) shall no longer be outstanding and shall
automatically be canceled and retired and cease to exist, and each holder of a
certificate (‘‘Certificate’’) representing any such shares of Company Capital
Stock shall cease to have any rights with respect thereto, except the right to
receive the Merger Consideration in accordance with Section 1.4(a) or (b), as
applicable; and

(e)    Each share of common stock, par value $0.01 per share, of Buyer issued
and outstanding immediately prior to the Effective Time shall be converted into
and become one validly issued, fully paid and nonassessable share of common
stock, par value $0.01 per share, of the Surviving Corporation and shall
constitute the only outstanding shares of capital stock of the Surviving
Corporation.

Section 1.5.    Dissenting Shares.

(a)    Notwithstanding anything in this Agreement to the contrary, shares of
Company Capital Stock that are issued and outstanding immediately prior to the
Effective Time and which are held by the Company Stockholders who have demanded
and perfected their demands for appraisal of such shares of Company Capital
Stock in the time and manner provided in Section 262 of the DGCL and, as of the
Effective Time, have neither effectively withdrawn nor lost their rights to such
appraisal and

2


--------------------------------------------------------------------------------


payment under the DGCL (the ‘‘Dissenting Shares’’) shall not be converted as
described in Section 1.4(a) or (b), as applicable, but shall, by virtue of the
Merger, be entitled to only such rights as are granted by Section 262 of the
DGCL; provided, however, that if such holder shall have failed to perfect or
shall have effectively withdrawn or lost his, her or its right to appraisal and
payment under the DGCL, such holder’s shares of Company Capital Stock shall
thereupon be deemed to have been converted, at the Effective Time, as described
in Section 1.4(a) or (b), as applicable, into the right to receive the Merger
Consideration set forth in such provisions, without any interest thereon.

(b)    The Company shall give Parent (i) prompt notice of any demands for
appraisal pursuant to Section 262 of the DGCL received by the Company,
withdrawals of such demands, and any other instruments served pursuant to the
DGCL with respect to demands for appraisal and received by the Company and (ii)
the opportunity to direct all negotiations and proceedings with respect to
demands for appraisal under the DGCL. The Company shall not, except with the
prior written consent of Parent or as otherwise required by applicable Law, make
any payment with respect to any such demands for appraisal or offer to settle or
settle any such demands.

Section 1.6.    Stock Options and Warrants.

(a)    The Company shall ensure that all outstanding options to acquire Company
Common Stock (the ‘‘Company Options’’) granted under the Amended and Restated
1999 Long-Term Incentive Plan (the ‘‘Company Stock Option Plan’’) that are not
exercised prior to the Effective Time shall terminate and expire immediately
after Effective Time. In addition, the Surviving Corporation shall pay such
holder, immediately after the Effective Time, in exchange for the cancellation
of such holder’s Company Options (regardless of exercise price or whether or not
such Company Options are vested and exercisable), an amount in cash determined
by multiplying (a) the excess, if any, of the Common Stock Merger Consideration
over the applicable exercise price per share of the Company Option by (b) the
number of shares of Company Common Stock such holder could have purchased had
such holder exercised such Company Option in full immediately after the
Effective Time (assuming such Company Option was fully vested), less any
withholding taxes as described in Section 1.8(e) and without interest.

(b)    All holders of Company Warrants shall be entitled to receive the excess,
if any, of the applicable Common Stock Merger Consideration over the applicable
exercise price of the Company Warrant upon the surrender of any Company Warrant
to the Paying Agent in accordance with Section 1.8(f). At the Effective Time,
the Company Warrants will be automatically exercisable for the Merger
Consideration to which the holder of the Company Warrant would have received
immediately after the Effective Time if the holder had exercised the Company
Warrant immediately prior to the Effective Time.

Section 1.7.    Employee Stock Purchase Plan.     The ‘‘Offering Period’’ (as
defined in the ESPP) that started on September 1, 2005 under the Company’s Third
Amended and Restated Employee Stock Purchase Plan (the ‘‘ESPP’’) may continue
through February 28, 2006 or until the end of the last business day before the
Effective Time; provided, (a) no person shall be allowed to elect to increase
his or her payroll deductions or other contributions to purchase Company Common
Stock for such Offering Period after the date hereof; (b) the Company shall not
commence any new Offering Periods under the ESPP on or after the date hereof;
and (c) if any whole shares of Company Common Stock purchased in such Offering
Period by a participant have not been issued before the Effective Time to such
participant, in lieu of the issuance of such shares, the Surviving Corporation
shall pay such participant, immediately after the Effective Time, a cash payment
determined by multiplying (i) such number of whole shares    by (ii) the Common
Stock Merger Consideration, plus a cash payment equal to the balance, if any, in
his or her account in the ESPP after the purchase of such whole shares of
Company Common Stock, less any withholding taxes as described in Section 1.8(e)
and without interest. Effective as of the Effective Time, the ESPP shall be
terminated.

Section 1.8.    Surrender of Shares of Company Capital Stock; Stock Transfer
Books.

(a)    Prior to the Effective Time, Parent shall designate a bank or trust
company, reasonably acceptable to the Company, to act as agent (the ‘‘Paying
Agent’’) for the Company Stockholders to

3


--------------------------------------------------------------------------------


receive the funds necessary to make the payments to the Company Stockholders
pursuant to Section 1.4 upon surrender of the Company Stockholders’ Certificates
and pursuant to Section 1.6 in the case of holders who exercise Company
Warrants. Parent shall, at or prior to the Effective Time, deposit with the
Paying Agent the aggregate Merger Consideration to be paid in respect of the
shares of Company Capital Stock (the ‘‘Fund’’). The Fund shall be invested by
the Paying Agent as directed by Parent. Any net profit resulting from, or
interest or income produced by, such investments, shall be payable to Parent.
Parent shall replace any monies lost through any investment made pursuant to
this Section 1.8(a). The Paying Agent shall make the payments provided in
Section 1.4.

(b)    Promptly after the Effective Time, Parent shall cause to be mailed to
each person who was, at the Effective Time, a holder of record of shares of
Company Capital Stock entitled to receive the Merger Consideration pursuant to
Section 1.4 a form of letter of transmittal (which shall specify that delivery
shall be effected, and risk of loss and title to the Certificates shall pass,
only upon proper delivery of the Certificates to the Paying Agent) and
instructions for use in effecting the surrender of the Certificates pursuant to
such letter of transmittal. Upon surrender to the Paying Agent of a Certificate,
together with such letter of transmittal, duly completed and validly executed in
accordance with the instructions thereto, and such other documents as may be
required pursuant to such instructions, the holder of such Certificate shall be
entitled to receive, in exchange therefor, the Merger Consideration for each
share of each series of Company Capital Stock formerly evidenced by such
Certificate, and such Certificate shall then be canceled. Until so surrendered,
each such Certificate shall, at and after the Effective Time, represent for all
purposes only the right to receive Merger Consideration. No interest shall
accrue or be paid to any beneficial owner of shares of Company Capital Stock or
any holder of any Certificate with respect to the Merger Consideration payable
upon the surrender of any Certificate. If payment of the Merger Consideration is
to be made to a person other than the person in whose name the surrendered
Certificate is registered on the stock transfer books of the Company, it shall
be a condition of payment that the Certificate so surrendered shall be endorsed
in blank or to the Paying Agent or otherwise be in proper form for transfer, in
the sole discretion of the Paying Agent, and that the person requesting such
payment shall have paid all transfer and other taxes required by reason of the
payment of the Merger Consideration to a person other than the registered holder
of the Certificate surrendered or shall have established to the satisfaction of
Parent that such taxes either have been paid or are not applicable. If any
Certificate shall have been lost, stolen or destroyed, upon making of an
affidavit of that fact by the person claiming such Certificate to be lost,
stolen or destroyed and, if required by Parent, the posting by such person of a
bond, in such reasonable amount as Parent may direct, as indemnity against any
claim that may be made against it with respect to such Certificate, the Paying
Agent shall issue in exchange for such lost, stolen or destroyed Certificate the
applicable Merger Consideration such holder is entitled to receive pursuant to
Section 1.4.

(c)    At any time following the date that is six months after the Effective
Time, Parent shall be entitled to require the Paying Agent to deliver to it any
portion of the Fund that had been made available to the Paying Agent and not
disbursed to the Company Stockholders (including all interest and other income
received by the Paying Agent in respect of all amounts held in the Fund or other
funds made available to it), and thereafter each such holder shall be entitled
to look only to Parent (subject to abandoned property, escheat and other similar
Laws), and only as general creditors thereof, with respect to any Merger
Consideration that may be payable upon due surrender of the Certificates held by
such holder. If any Certificates representing shares of Company Capital Stock
shall not have been surrendered immediately prior to such date on which the
Merger Consideration in respect of such Certificate would otherwise escheat to
or become the property of any Governmental Entity, any such cash, shares,
dividends or distributions payable in respect of such Certificate shall become
the property of Parent, free and clear of all claims or interest of any person
previously entitled thereto. Notwithstanding the foregoing, none of the
Surviving Corporation, Parent, Buyer or the Paying Agent shall be liable to any
Company Stockholder for any Merger Consideration delivered in respect of such
share of Company Capital Stock to a public official pursuant to any abandoned
property, escheat or other similar Law.

4


--------------------------------------------------------------------------------


(d)    At the Effective Time, the stock transfer books of the Company shall be
closed, and thereafter there shall be no further registration of transfers of
shares of Company Capital Stock on the records of the Company. From and after
the Effective Time, except for Parent and Buyer, the Company Stockholders
holding shares of Company Capital Stock outstanding immediately prior to the
Effective Time shall cease to have any rights with respect to such shares of
Company Capital Stock except as otherwise provided herein or by applicable Law,
and the Merger Consideration paid pursuant to this Article I upon the surrender
or exchange of Certificates shall be deemed to have been paid in full
satisfaction of all rights pertaining to the shares of Company Capital Stock
theretofore represented by such Certificates.

(e)    Parent, Buyer, the Surviving Corporation and the Paying Agent, as the
case may be, shall be entitled to deduct and withhold from the Merger
Consideration and any other amount otherwise payable pursuant to this Agreement
to any Company Stockholder, any holder of Company Options or Company Warrants
and any participant in the ESPP (each, a ‘‘Payee’’) such amounts that Parent,
Buyer, the Surviving Corporation or the Paying Agent is required to deduct and
withhold with respect to the making of such payment under the Internal Revenue
Code of 1986 (the ‘‘Code’’), the rules and regulations promulgated thereunder or
any provision of state, local or foreign tax Law. Any amounts so withheld shall
be treated for all purposes of this Agreement as having been paid to Payee.

(f)    Upon the surrender to the Paying Agent of an original copy of a Company
Warrant, the Paying Agent shall pay to such holder the excess, if any, of the
Common Stock Merger Consideration for each share of Company Common Stock
represented by such Company Warrant over the applicable exercise price. The
procedures set forth in this Section 1.8 shall apply to any surrender of a
Company Warrant.

ARTICLE II

THE SURVIVING CORPORATION

Section 2.1.    Certificate of Incorporation.     The certificate of
incorporation of the Surviving Corporation shall be amended as of the Effective
Time to be substantially the same as the certificate of incorporation attached
hereto as Exhibit A, until the same shall thereafter be altered, amended or
repealed in accordance with applicable Law or such certificate of incorporation.

Section 2.2.    Bylaws.     The bylaws of the Surviving Corporation shall be
amended as of the Effective Time to be substantially the same as the bylaws
attached hereto as Exhibit B, until the same shall thereafter be altered,
amended or repealed in accordance with applicable Law, the certificate of
incorporation of the Surviving Corporation or such bylaws.

Section 2.3.    Directors and Officers.     From and after the Effective Time,
until the earlier of their resignation or removal or until their respective
successors are duly elected or appointed and qualified in accordance with
applicable Law, (a) the directors of Buyer at the Effective Time shall be the
directors of the Surviving Corporation and (b) the officers of Buyer at the
Effective Time shall be the officers of the Surviving Corporation.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as disclosed in (a) a publicly available final registration statement,
prospectus, report, form, schedule or proxy statement filed since January 1,
2005 by the Company with the Securities and Exchange Commission (‘‘SEC’’)
pursuant to the Securities Act of 1933, as amended (the ‘‘Securities Act’’) or
the Securities Exchange Act of 1934, as amended (the ‘‘Exchange Act’’)
(collectively, the ‘‘Company SEC Reports’’) and prior to the date hereof, but
excluding any risk factor disclosure contained in any such Company SEC Report
under the heading ‘‘Risk Factors’’ or ‘‘Cautionary Note Regarding
Forward-Looking Statements’’ or similar heading, or (b) the disclosure letter
(the ‘‘Company Disclosure Letter’’) delivered by the Company to the other
parties concurrently with the execution of this Agreement (which

5


--------------------------------------------------------------------------------


letter sets forth items of disclosure with specific reference to the particular
Section or subsection of this Agreement to which the information in the Company
Disclosure Letter relates; provided, however, that any information set forth in
one section of the Company Disclosure Letter will be deemed to apply to each
other Section or subsection of this Agreement to which its relevance is
reasonably apparent; provided, further, that, notwithstanding anything in this
Agreement to the contrary, the inclusion of an item in such letter as an
exception to a representation or warranty will not be deemed an admission that
such item represents a material exception or material fact, event or
circumstance or that such item has had or would reasonably be expected to have a
Material Adverse Effect), the Company represents and warrants to each of the
other parties as follows:

Section 3.1.    Organization and Standing.     Each of the Company and each
direct or indirect subsidiary of the Company (a ‘‘Subsidiary’’) (a) is a
corporation, limited liability company or partnership duly organized, validly
existing and in good standing under the Laws of the jurisdiction of its
organization, (b) has full corporate or other power and authority to own, lease
and operate its properties and assets and to conduct its business as presently
conducted and (c) is duly qualified or licensed to do business as a foreign
corporation or other entity and is in good standing in each jurisdiction where
the character of the properties owned, leased or operated by it or the nature of
its business makes such qualification or licensing necessary, except where
failure to have such approvals or to be so qualified or licensed has not had,
and would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect. The Company has furnished or made available to Parent
true and complete copies of the Company’s certificate of incorporation (the
‘‘Company Certificate of Incorporation’’) and the Company’s bylaws (the
‘‘Company Bylaws’’) and the certificate of incorporation and bylaws (or
equivalent organizational documents) of each Subsidiary, each as amended to
date. Such certificates of incorporation and bylaws (or equivalent
organizational documents) are in full force and effect, and neither the Company
nor any Subsidiary is in violation of any provision of its certificate of
incorporation or bylaws (or equivalent organizational documents).

Section 3.2.    Capitalization.     The authorized capital stock of the Company
consists of 290,000,000 shares of Company Common Stock and 10,000,000 shares of
preferred stock, par value $0.01 per share, of which 300,000 have been
designated as Series A Preferred Stock, 750,000 have been designated as Series B
Preferred Stock and 500,000 have been designated as Series C Convertible
Preferred Stock. As of the date hereof, (a) 163,413,654 shares of Company Common
Stock are issued and outstanding, all of which are validly issued, fully paid
and nonassessable and free of preemptive rights, (b) no shares of Company Common
Stock are held in the treasury of the Company, (c) 8,487,770 Company Options are
outstanding pursuant to the Company Stock Option Plan, each such option
entitling the holder thereof to purchase one share of Company Common Stock, (d)
266,963 shares of Company Common Stock are authorized and reserved for future
issuance pursuant to the ESPP, (e) 300,000 shares of Series A Preferred Stock,
par value $0.01, of the Company are reserved for issuance, (f) 220,301 shares of
Series B Preferred Stock are issued and outstanding, all of which are validly
issued, fully paid and nonassessable and free of preemptive rights and which are
convertible into 16,198,603 shares of Company Common Stock, (g) no shares of
Series C Preferred Stock are issued and outstanding and (h) no shares of Company
Common Stock are reserved for issuance upon exercise of outstanding stock
options or otherwise, except for (x) 8,487,770 shares of Company Common Stock
reserved for issuance pursuant to Company Options, (y) shares of Company Common
Stock reserved for issuance upon conversion of the outstanding shares of Series
B Preferred Stock and (z) 298,631 shares of Company Common Stock reserved for
issuance under the outstanding warrants to purchase shares of Company Common
Stock (the ‘‘Company Warrants’’). Section 3.2 of the Company Disclosure Letter
sets forth a true and complete list of the outstanding Company Options and
Company Warrants, with the exercise price of each such Company Option and each
such Company Warrant. Except as set forth above and except for rights (‘‘Company
Rights’’) distributed to holders of Company Common Stock pursuant to the Rights
Agreement, dated as of February 14, 2001, between the Company and Mellon
Investor Services LLC, as Rights Agent (the ‘‘Rights Agreement’’), there are no
options, warrants, convertible securities, subscriptions, stock appreciation
rights, phantom stock plans or stock equivalents or other rights, agreements,
arrangements or commitments (contingent or otherwise) of any character issued or
authorized by the Company or any Subsidiary relating to the issued or unissued
capital stock of the Company or any Subsidiary or obligating

6


--------------------------------------------------------------------------------


the Company or any Subsidiary to issue or sell any shares of capital stock of,
or options, warrants, convertible securities, subscriptions or other equity
interests in, the Company or any Subsidiary. All shares of Company Common Stock
subject to issuance as aforesaid, upon issuance on the terms and conditions
specified in the instruments pursuant to which they are issuable, shall be duly
authorized, validly issued, fully paid and nonassessable. There are no
outstanding contractual obligations of the Company or any Subsidiary to
repurchase, redeem or otherwise acquire any shares of Company Capital Stock or
any capital stock of any Subsidiary or to pay any dividend or make any other
distribution in respect thereof or to provide funds to, or make any investment
(in the form of a loan, capital contribution or otherwise) in, any person. Each
outstanding share of capital stock of each Subsidiary is duly authorized,
validly issued, fully paid and nonassessable and free of any preemptive rights.
The Company owns (either directly or indirectly) beneficially and of record all
of the issued and outstanding capital stock of each Subsidiary, free and clear
of all security interests, liens, claims, pledges, options, rights of first
refusal, agreements, limitations on the Company’s or such other Subsidiary’s
voting rights, charges and other encumbrances of any nature whatsoever and does
not own an equity interest in any other corporation, partnership or entity,
other than in the Subsidiaries. No bonds, debentures, notes or other
indebtedness of the Company or the Subsidiaries having the right to vote on any
matter on which stockholders may vote are issued or outstanding.

Section 3.3.    Authority for Agreement.

(a)    The Company has all necessary corporate power and authority to execute
and deliver this Agreement, to perform its obligations hereunder and, subject to
obtaining necessary stockholder approval, to consummate the Merger and the other
transactions contemplated by this Agreement. The execution, delivery and
performance by the Company of this Agreement, and the consummation by the
Company of the Merger and the other transactions contemplated by this Agreement
have been duly authorized by all necessary corporate action (including the
approval of the Board of Directors of the Company), and no other corporate
proceedings on the part of the Company are necessary to authorize this Agreement
or to consummate the Merger or the other transactions contemplated by this
Agreement (other than, with respect to the Merger, the approval and adoption of
this Agreement by the affirmative vote of holders of a majority of the voting
power of the then issued and outstanding shares of Company Capital Stock and the
filing and recordation of the certificate of merger as required by the DGCL).
This Agreement has been duly executed and delivered by the Company and, assuming
the due authorization, execution and delivery by Parent and Buyer, constitutes a
legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms. The affirmative vote of holders of a
majority of the issued and outstanding shares of Company Capital Stock is the
only vote of the Company’s equity holders necessary to approve this Agreement,
the Merger and the other transactions contemplated by this Agreement.

(b)    At a meeting duly called and held on November 21, 2005, the Board of
Directors of the Company (i) determined that this Agreement and the other
transactions contemplated hereby, including the Merger, are fair to and in the
best interests of, the Company and the Company Stockholders, (ii) approved,
authorized and adopted this Agreement and approved and authorized the Merger and
the other transactions contemplated hereby and (iii) resolved to recommend
approval and adoption by the Company Stockholders of this Agreement, the Merger
and the other transactions contemplated by this Agreement. The Blackstone Group
and UBS Investment Bank (the ‘‘Independent Advisors’’), the independent
financial advisors to the Board of Directors of the Company, have delivered to
the Board of Directors of the Company their opinions, dated as of the date of
this Agreement, that, as of such date and based on the assumptions,
qualifications and limitations contained in such opinions, the consideration to
be received by the Company Stockholders in the Merger is fair, from a financial
point of view, to such holders.

Section 3.4.    No Conflict.     The execution and delivery of this Agreement by
the Company do not, and the performance of this Agreement by the Company and the
consummation of the Merger and the other transactions contemplated by this
Agreement and the Stockholders Agreement will not, (a) conflict with or violate
the Company Certificate of Incorporation or the Company Bylaws or equivalent
organizational documents of any of the Subsidiaries, (b) subject to Section 3.5,
conflict with or violate any

7


--------------------------------------------------------------------------------


United States federal, state or local or any foreign statute, law, rule,
regulation, ordinance, code, order, judgment, decree or any other requirement or
rule of law (a ‘‘Law’’) applicable to the Company or any of the Subsidiaries or
by which any property or asset of the Company or any of the Subsidiaries is
bound or affected, or (c) result in a breach of or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
give to others any right of termination, amendment, acceleration or cancellation
of, result in triggering any payment or other obligations, or result in the
creation of a lien or other encumbrance on any property or asset of the Company
or any of the Subsidiaries pursuant to, any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise or other instrument or
obligation to which the Company or any of the Subsidiaries is a party or by
which the Company or any of the Subsidiaries or any property or asset of any of
them is bound or affected, except in the case of clauses (b) and (c) above for
any such conflicts, violations, breaches, defaults or other occurrences that
have not had, and would not reasonably be expected to have, individually or in
the aggregate , a Material Adverse Effect. ‘‘Material Adverse Effect shall mean
(i) a material adverse effect on the business, operations or financial condition
of the Company and the Subsidiaries taken as a whole (provided, however, that
with respect to this clause (i), Material Adverse Effect will be deemed not to
include effects to the extent resulting from (A) changes, after the date hereof,
in U.S. generally accepted accounting principles (‘‘GAAP’’) or the accounting
rules and regulations of the SEC, (B) the public announcement of the Merger, (C)
any action or failure to act by Parent or any of its affiliates under agreements
between Parent or any of its affiliates, on the one hand, and the Company or any
of the Subsidiaries, on the other hand, (D) Parent’s acquisition of Nextel or
any action by Parent or any of its affiliates in connection with the integration
thereof, (E) changes in or relating to the United States economy or United
States financial, credit or securities markets in general or (F) changes in or
relating to the industries in which the Company or the Subsidiaries operate or
the markets for any of such entity’s products or services in general, which
changes in the case of clauses (E) and (F) do not affect the Company or any
Subsidiary to a materially disproportionate degree relative to other entities
operating in such markets or industries or serving such markets) or (ii) a
material adverse effect on the ability of the Company to perform its obligations
under this Agreement and to consummate the Merger and the other transactions
contemplated by this Agreement.

Section 3.5.    Required Filings and Consents.     The execution and delivery of
this Agreement by the Company do not, and the performance of this Agreement by
the Company will not, require any consent, approval, authorization or permit of,
or filing with or notification to, any United States federal, state or local or
any foreign government or any court, administrative or regulatory agency or
commission or other governmental authority or agency, domestic or foreign (a
‘‘Governmental Entity’’) or any consent, approval or authorization of, or
notification to, any other person, except (a) for applicable requirements, if
any, of state securities or ‘‘blue sky’’ Laws (‘‘Blue Sky Laws’’) and filing and
recordation of the certificate of merger as required by the DGCL, (b) for those
required by the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (the ‘‘HSR
Act’’), (c) for those required by the Federal Communications Commission or any
successor entity (the ‘‘FCC’’) under the Communications Act of 1934 and the
rules, regulations and policies of the FCC promulgated thereunder (the ‘‘FCC
Filings’’), (d) for such filings and approvals as are required to be made or
obtained with or from any state public service or public utility commission or
similar state regulatory bodies in connection with the consummation of the
Merger and the other transactions contemplated by this Agreement, (e) for the
filing of the Proxy Statement with the SEC and any national securities exchange
or trading system and (f) where failure to obtain such consents, approvals,
authorizations or permits, or to make such filings or notifications, has not
had, and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Section 3.6.    Compliance.     Subject to Section 3.7, each of the Company and
the Subsidiaries has been operated at all times in compliance with all Laws
applicable to the Company or any of the Subsidiaries or by which any property,
business or asset of the Company or any of the Subsidiaries is bound or
affected, except for any such failures to comply or violations that have not
had, and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Section 3.7.    Licenses and Permits.

(a)    Except as set forth in Section 3.7(a) of the Company Disclosure Letter,
neither the Company nor any of the Subsidiaries has any Licenses issued or
granted by the FCC.

8


--------------------------------------------------------------------------------


(b)    The Company and each of the Subsidiaries each has all governmental
permits, licenses, franchises, variances, exemptions, orders issued or granted
by a Governmental Entity and all other authorizations, consents, certificates of
public convenience and/or necessity and approvals issued or granted by a
Governmental Entity (collectively, ‘‘Licenses’’) necessary to conduct its
business as presently conducted (the ‘‘Company Material Licenses’’), except
those the absence of which have not had, and would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. Each Company
Material License is listed on Section 3.7(b) of the Company Disclosure Letter.

Each of the Company and the Subsidiaries is in compliance with (i) its
obligations under each of the Company Licenses and (ii) the rules and
regulations of the Governmental Entity issuing such Company Licenses, except, in
either case, for such failures to be in compliance as have not had, and would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. There is no pending or, to the Knowledge of the Company,
threatened by or before the FCC, the Federal Aviation Administration (the
‘‘FAA’’) or any other Governmental Entity, any proceeding, notice of violation,
order of forfeiture or complaint or investigation against the Company or any of
the Subsidiaries relating to any of the Company Material Licenses, except as
have not had, and would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. The term ‘‘Company Licenses’’ means,
to the extent not otherwise Company Material Licenses, all Licenses issued or
granted to the Company or any of the Subsidiaries by a Governmental Entity of
any state of the United States regulating telecommunications businesses and all
Licenses issued or granted to the Company or any of the Subsidiaries by foreign
Governmental Entities regulating telecommunications businesses. For purposes of
this Agreement, the term ‘‘Knowledge’’ means the actual knowledge of the
following officers of the Company: David Sharbutt (Chief Executive Officer),
Kendall Cowan (Chief Financial Officer), Steve Richardson (Chief Operation
Officer), Anthony Sabatino (Chief Technology Officer), Loyd Rinehart (Senior
Vice President — Corporate Finance), Paula Sexton (Vice President —
Administration) and Margaret Z. Couch (Chief Integration Officer).

Section 3.8.    Reports; Financial Statements; Internal Controls.

(a)    The Company and each of the Subsidiaries have timely filed all reports,
registrations, schedules, forms, statements and other documents, together with
any amendments required to be made with respect thereto (each, a ‘‘Report’’),
that they were required to file since January 1, 2003 with (i) the FCC, (ii) the
SEC, (iii) any state or other federal regulatory authority (other than any
taxing authority, which is dealt with exclusively in covered by Section 3.10)
and (iv) any foreign regulatory authority (other than any taxing authority,
which is dealt with exclusively in Section 3.10), and have paid all fees and
assessments due and payable in connection therewith, except in each case where
the failure to file such Report, or to pay such fees and assessments, has not
had, and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. No Report of the Company made with the
SEC, as of the date of such Report, contained any untrue statement of a material
fact or omitted to state any material fact required to be stated therein or
necessary in order to make the statements made therein, in the light of the
circumstances in which they were made, not misleading, except that information
as of a later date (but before the date of this Agreement) shall be deemed to
modify information as of an earlier date. Since January 1, 2003, as of their
respective dates, all Reports of the Company made with the SEC complied as to
form in all material respects with the applicable requirements of the Securities
Act, the Exchange Act, the Sarbanes-Oxley Act of 2002 (the ‘‘SOX Act’’) and the
rules and regulations thereunder with respect thereto. No executive officer of
the Company has failed in any respect to make the certifications required of him
or her under Section 302 or 906 of the SOX Act, and no enforcement action has
been initiated against the Company by the SEC relating to disclosures contained
in any Report of the Company made with the SEC.

(b)    The Company has previously made available to Parent copies of (i) the
consolidated balance sheet of the Company and the Subsidiaries as of December
31, 2004, and the related consolidated statements of operations, stockholders’
equity and cash flows for each of the two years in the period ended December 31,
2004, as reported in the Company’s Annual Report on Form 10-K for the fiscal
year ended December 31, 2004, including any amendments thereto filed with the
SEC

9


--------------------------------------------------------------------------------


(collectively, the ‘‘Company 2004 10-K’’), filed with the SEC under the Exchange
Act, accompanied by the audit report by PricewaterhouseCoopers LLP, the
independent registered public accounting firm with respect to the Company for
such periods (such balance sheets and statements, the ‘‘Audited Company
Financial Statements’’) and (ii) the unaudited consolidated balance sheet of the
Company and the Subsidiaries as of September 30, 2005 and the related
consolidated statements of operations, stockholders’ equity and cash flows for
the nine-month period ended September 30, 2005, as reported in the Company’s
Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2005,
including any amendments (collectively, the ‘‘Company 10-Q’’) (such balance
sheets and statements, the ‘‘Unaudited Company Financial Statements’’ and,
together with the Audited Company Financial Statements, the ‘‘Company Financial
Statements’’). The consolidated balance sheets of the Company (including the
related notes, where applicable) included in the Company Financial Statements
fairly present in all material respects the consolidated financial position of
the Company and the Subsidiaries as of the dates thereof, and the other
financial statements included in the Company Financial Statements (including the
related notes, where applicable) fairly present in all material respects the
consolidated results of the operations and changes in stockholders’ equity and
cash flows of the Company and the Subsidiaries for the respective fiscal periods
therein set forth, subject in the case of the Unaudited Company Financial
Statements to normal year-end audit adjustments that are consistent with past
experience; each of such statements (including the related notes, where
applicable) complies in all material respects with the published rules and
regulations of the SEC with respect thereto; and each of the Company Financial
Statements (including the related notes, where applicable) has been prepared in
all material respects in accordance with GAAP consistently applied during the
periods involved, except, in each case, as indicated in such statements or in
the notes thereto.

(c)    The Company and the Subsidiaries have designed and maintain a system of
internal controls over financial reporting (as defined in Rules 13a-15(f) and
15d-15(f) of the Exchange Act) sufficient to provide reasonable assurances
regarding the reliability of financial reporting. The Company (i) has designed
and maintains disclosure controls and procedures (as defined in Rules 13a-15(e)
and 15d-15(e) of the Exchange Act) to ensure that material information required
to be disclosed by the Company in the Reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the SEC’s rules and forms and is accumulated and
communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure and (ii) has disclosed, based on its
most recent evaluation of such disclosure controls and procedures prior to the
date hereof, to the Company’s auditors and the audit committee of the Board of
Directors of the Company (A) any significant deficiencies and material
weaknesses in the design or operation of internal controls over financial
reporting that are reasonably likely to adversely affect in any material respect
the Company’s ability to record, process, summarize and report financial
information and (B) any fraud, whether or not material, that involves management
or other employees who have a significant role in the Company’s internal
controls over financial reporting.

Section 3.9.    Absence of Certain Changes or Events.     Except as contemplated
by this Agreement, (a) since December 31, 2004, there has not been any event or
occurrence of any condition that has had or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, and (b) since
December 31, 2004 through the date of this Agreement, the Company and the
Subsidiaries have conducted their respective businesses in all material respects
in the ordinary course and consistent with prior practice and there has not been
(i) any declaration, setting aside or payment of any dividend or any other
distribution with respect to any of the capital stock of the Company or any
Subsidiary, (ii) any material change in accounting methods, principles or
practices employed by the Company, (iii) any material change in the Company’s
internal controls over financial reporting (as defined in Rules 13a-15(f) and
15d-15(f) of the Exchange Act) or (iv) any action of the type described in
Section 5.1(b) (other than Section 5.1(b)(iv)) or Section 5.1(c) that had such
action been taken after the date of this Agreement would be in violation of any
such Section.

Section 3.10.    Taxes.     (a) The Company and each of the Subsidiaries have
timely filed all material Tax Returns required to be filed by any of them;
(b) all such Tax Returns are true, correct and complete

10


--------------------------------------------------------------------------------


in all material respects; (c) all Taxes of the Company and the Subsidiaries that
are (i) shown as due on such Tax Returns, (ii) otherwise due and payable or
(iii) claimed or asserted by any taxing authority to be due, have been paid,
except for those Taxes being contested in good faith and for which adequate
reserves have been established in the Company Financial Statements; (d) there
are no liens for any Taxes upon the assets of the Company or any of the
Subsidiaries, other than statutory liens for real estate Taxes not yet due and
payable and liens for Taxes contested in good faith; (e) the Company does not
have any Knowledge of any proposed or threatened Tax claims or assessments that,
if upheld, would, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect; (f) neither the Company nor any of the
Subsidiaries has waived any statute of limitations in respect of Taxes or agreed
to any extension of time with respect to a Tax assessment or deficiency; (g) the
Company and each Subsidiary has withheld and paid over to the relevant taxing
authority all Taxes required to have been withheld and paid in connection with
payments to employees, independent contractors, creditors, stockholders or other
third parties, except for such Taxes that individually or in the aggregate would
not reasonably be expected to have a Material Adverse Effect; (h) except as
would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, the unpaid Taxes of the Company and the Subsidiaries
did not exceed the accrual for Tax liability (disregarding any reserve for
deferred Taxes established to reflect timing differences between book and Tax
income) set forth on the face of the balance sheet in the most recent Company
Financial Statement (disregarding any notes thereto); (i) neither the Company
nor any Subsidiary (A) has been a member of any other affiliated group filing a
consolidated federal income Tax Return (except the affiliated group of which the
Company is the common parent) or (B) has any liability for the Taxes of any
person under Treasury Regulations Section 1.1502-6 (or any similar provision of
state, local, or foreign law), as a transferee or successor, by contract, or
otherwise; (j) all Tax Returns filed by or on behalf of the Company or any
Subsidiary have been examined by the relevant Governmental Entity or the statute
of limitations with respect to such Tax Returns has expired; (k) no claim has
been made by any Governmental Entity in a jurisdiction in which the Company or
any of the Subsidiaries does not file a Tax Return that the Company or any of
the Subsidiaries is or may be subject to taxation by such jurisdiction;
(l) neither the Company nor any Subsidiary is a party to or bound by any tax
allocation or sharing agreement; (m) no closing agreement pursuant to
Section 7121 of the Code (or any similar provision of state, local or foreign
Tax law), private letter rulings, technical advice memoranda or similar
agreement or ruling has been entered into by or with respect to the Company or
any of the Subsidiaries; (n) neither the Company nor any of the Subsidiaries is
a party to any agreement, contract, arrangement or plan that has resulted or
could result, separately or in the aggregate, in the payment of any amount that
will not be fully deductible as a result of Section 162(m) of the Code (or any
corresponding provision of state, local or foreign Tax law); (o) neither the
Company nor any Subsidiary has entered into, or otherwise participated (directly
or indirectly) in, any ‘‘reportable transaction’’ within the meaning of Treasury
Regulations Section 1.6011-4(b) or has received a written opinion from a tax
advisor that was intended to provide protection against a tax penalty; and
(p) the Company has not made any distribution of stock, and no distribution of
stock of the Company has been made, in a transaction described in Section 355 of
the Code. For purposes of this Agreement, ‘‘Tax’’ (and, with correlative
meaning, ‘‘Taxes’’) means any federal, state, local or foreign income, gross
receipts, property, sales, use, license, excise, franchise, employment, payroll,
premium, withholding, alternative or added minimum, ad valorem, transfer or
excise tax, or any other tax, custom, duty, governmental fee or other like
assessment or charge of any kind whatsoever, together with any interest or
penalty or addition thereto, whether disputed or not, imposed by any
Governmental Entity; and ‘‘Tax Return’’ means any return, report or similar
statement required to be filed with respect to any Tax (including any attached
schedules), including any information return, claim for refund, amended return
or declaration of estimated Tax.

Section 3.11.    Title to Assets.     The Company and each of the Subsidiaries
have good and marketable title to, or a valid leasehold interest in, all of
their real and personal properties and assets reflected in the Company 2004 10-K
or acquired after December 31, 2004 (other than assets disposed of since
December 31, 2004 in the ordinary course of business consistent with past
practice) or otherwise used in the conduct of business of the Company and the
Subsidiaries, in each case free and clear of all title defects, liens,
encumbrances and restrictions, except for (a) liens, encumbrances or
restrictions that secure indebtedness that are reflected in the Company 10-Q;
(b) liens for Taxes accrued but not yet payable; (c) liens arising as a matter
of Law in the ordinary course of business with respect to obligations incurred
after

11


--------------------------------------------------------------------------------


December 31, 2004; provided that the obligations secured by such liens are not
delinquent; and (d) such title defects, liens, encumbrances and restrictions, if
any, as individually or in the aggregate, have not had, and would not reasonably
be expected to have a Material Adverse Effect (each a ‘‘Company Permitted
Lien’’). The Company and each of the Subsidiaries either own, or have valid
leasehold interests in, all properties and assets used by them in the conduct of
their business, except where the absence of such ownership or leasehold interest
has not had, and would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

Section 3.12.    Change of Control Agreements.     Neither the execution and
delivery of this Agreement nor the consummation of the Merger or the other
transactions contemplated by this Agreement, will (either alone or in
conjunction with any other event) result in, cause the accelerated vesting or
delivery of, or increase the amount or value of, any payment or benefit to any
director, officer or employee of the Company. Without limiting the generality of
the foregoing, no amount paid or payable by the Company in connection with or by
reason of the Merger or the other transactions contemplated by this Agreement,
including accelerated vesting of options (either solely as a result thereof or
as a result of such transactions in conjunction with any other event) will be an
‘‘excess parachute payment’’ within the meaning of Section 280G of the Code.

Section 3.13.    Litigation.     Section 3.13 of the Company Disclosure Letter
sets forth a true, correct and complete list of all claims, suits, actions,
governmental investigations, indictments or administrative, arbitration or other
legal proceedings (‘‘Litigation’’) pending or, to the Knowledge of the Company,
threatened against the Company or any of the Subsidiaries. No Litigation pending
or, to the Knowledge of the Company, threatened against the Company or any of
the Subsidiaries has had, or would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect. Except for such matters which
have not had, and would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, there are no judgments, orders,
injunctions, decrees, stipulations or awards (whether rendered by a court,
administrative agency, or by arbitration, pursuant to a grievance or other
procedure) against or relating to the Company or any of the Subsidiaries.

Section 3.14.    Contracts and Commitments.

(a)    As of the date of this Agreement, neither the Company nor any of the
Subsidiaries is a party to or bound by any contract, arrangement, commitment or
understanding (whether written or oral) (i) that is a ‘‘material contract’’ (as
such term is defined in Item 601(b)(10) of Regulation S-K promulgated under the
Securities Act) to be performed after the date of this Agreement that has not
been filed or incorporated by reference in the Reports filed prior to the date
hereof, (ii) that materially restricts the conduct of any material line of
business by the Company, or the ability of the Company to operate in any
geographic area or upon consummation of the Merger will materially restrict the
ability of the Surviving Corporation to engage in any line of business material
to the Company or to operate in any geographical area, (iii) with or to a labor
union or guild (including any collective bargaining agreement), (iv) relating to
the borrowing of money or any guarantee in respect of any indebtedness of any
person (other than the endorsement of negotiable instruments for collection in
the ordinary course of business), (v) that extends ‘‘most favored nations’’ or
similar pricing to the counterparty to such contract or (vi) between the Company
and any of the Subsidiaries, on the one hand, and any of the Company’s
stockholders (in their capacity as such), on the other hand. In addition,
neither the Company nor any of the Subsidiaries is a party to or bound by any
written employment contract. Each contract, arrangement, commitment or
understanding of the type described in the preceding two sentences of this
Section 3.14(a), whether or not set forth in the Company Disclosure Letter, is
referred to as a ‘‘Material Contract,’’ and neither the Company nor any of the
Subsidiaries has Knowledge of any violation of any Material Contract by any of
the other parties thereto that has had, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(b)    With such exceptions that have not had, or would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
(i) each Material Contract is valid and binding on the Company or the applicable
Subsidiary, as applicable, and is in full force and effect, (ii) the Company or
the applicable Subsidiary has performed all obligations required to be performed
by

12


--------------------------------------------------------------------------------


it to date under each Material Contract, and (iii) no event or condition exists
that constitutes or, after notice or lapse of time or both, will constitute, a
default on the part of the Company or any of the Subsidiaries under any such
Material Contract.

Section 3.15.    Information Supplied.     The proxy statement to be mailed to
the Company Stockholders in connection with the meeting (the ‘‘Stockholders’
Meeting’’) to be called to consider the Merger (the ‘‘Proxy Statement’’) at the
date the Proxy Statement is filed with the SEC, first published, sent or
delivered to Company Stockholders or, unless promptly corrected, at any time
during the pendency of the Stockholders’ Meeting, as the case may be, shall not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
made therein, in the light of the circumstances under which they were made, not
misleading. The Proxy Statement filed with the SEC will comply as to form in all
material respects with the requirements of the Exchange Act. Notwithstanding the
foregoing, no representation or warranty is made by the Company with respect to
statements made or incorporated by reference therein based on information
supplied by Parent or Buyer for inclusion or incorporation by reference in the
Proxy Statement.

Section 3.16.    Employee Benefit Plans.     All employee benefit plans (as
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974
(‘‘ERISA’’)) and all other agreements, plans, programs and policies which
provide compensation or benefits to current or former employees or directors or
independent contractors of the Company or any of the Subsidiaries and with
respect to which the Company or any Subsidiary has any material liability,
whether contingent or otherwise (individually a ‘‘Company Benefit Plan’’ and
collectively the ‘‘Company Benefit Plans’’), are identified in Section 3.16 of
the Company Disclosure Letter by the name shown on their plan documents, and
there are no Company Benefit Plans other than the Company Benefit Plans
identified in Section 3.16 of the Company Disclosure Letter. A true and complete
copy of each Company Benefit Plan as currently in effect, any related trust
agreement, any ERISA required summary plan description and any Form 5500 filed
for 2004, 2003 and 2002 (together with all related schedules, exhibits and
attachments) have been furnished to Parent. No Company Benefit Plan is subject
to Title IV of ERISA or Code Section 412. Except as would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, (a)
each Company Benefit Plan complies by its terms and in its operation with all
the applicable requirements of ERISA, the Code and other applicable Law, (b) no
Company Benefit Plan is under audit or investigation by any government agency
and to the Knowledge of the Company no such audit or investigation is pending or
threatened, (c) each Company Benefit Plan intended to be qualified under Section
401(a) of the Code is so qualified, and each plan has received a favorable
determination letter from the Internal Revenue Service or a favorable opinion
letter from the Internal Revenue Service regarding the status of such plan as an
approved prototype plan, (d) neither the Company nor any of the Subsidiaries nor
any ERISA Affiliate has any liability, contingent or otherwise, under any
benefit plan that is subject to Title IV of ERISA or Section 412 of the Code or
is described in Section 413 of the Code or Section 3(37) or Section 3(40) of
ERISA, (e) neither any Company Benefit Plan nor the Company nor any Subsidiary
or ERISA Affiliate has any liability under Chapter 43 of the Code or Section 409
or Section 502(i) of ERISA which has not been satisfied in full or, to the
Knowledge of the Company, has engaged in any transaction that would reasonably
be expected to result in any such liability, (f) all contributions which are
called for under the terms of any Company Benefit Plan or ERISA or the Code or
other applicable Law have been made in full on or before the deadline for making
such contributions, (g) there is no Litigation against or otherwise involving
any of the Company Benefit Plans and no Litigation (excluding claims for
benefits incurred in the ordinary course of Company Benefit Plan activities) has
been brought against or with respect to any such Company Benefit Plan and, to
the Knowledge of the Company, no such Litigation is pending or threatened and
(h) except as required by Law, neither the Company nor any of the Subsidiaries
has any liability, contingent or otherwise, under any Company Benefit Plan to
provide life insurance or medical or other employee welfare benefits to any
current or former employee or director or independent contractor upon his or her
retirement or termination of employment or service, and neither the Company nor
any of the Subsidiaries has ever agreed (whether in oral or written form) to
provide any such benefits any current or former employee or director or
independent contractor. ‘‘ERISA

13


--------------------------------------------------------------------------------


Affiliate’’ means any entity whose employees are treated as employees of the
Company or a Subsidiary under Sections 414(b), (c), (m) or (o) of the Code or
Section 4001(a)(14) of ERISA.

Section 3.17.    Labor and Employment Matters.

(a)    Neither the Company nor any of the Subsidiaries is a party to, or bound
by, any collective bargaining agreement or other contracts, arrangements,
agreements or understandings with a labor union or labor organization that was
certified by the National Labor Relations Board (‘‘NLRB’’) or any other
Governmental Entity. There is no existing, pending or, to the Knowledge of the
Company, threatened (i) unfair labor practice charge or complaint, labor
dispute, labor arbitration proceeding or any other matter before the NLRB or any
other comparable state agency against or involving the Company or any of the
Subsidiaries, (ii) activity or proceeding by a labor union or representative
thereof to organize any employees of the Company or any of the Subsidiaries,
(iii) certification or decertification question relating to collective
bargaining units at the premises of the Company or any of the Subsidiaries or
(iv) lockout, strike, organized slowdown, work stoppage or work interruption
with respect to such employees.

(b)    Since January 1, 2003, neither the Company nor any of the Subsidiaries
has experienced any labor strike, work slowdown or stoppage or other material
labor dispute and there is no such strike, slowdown, stoppage, or dispute
actually pending or, to the Knowledge of the Company, threatened against or
affecting the Company or any of the Subsidiaries.

(c)    There are no investigations, administrative proceedings, charges or
formal complaints of discrimination (including discrimination based upon sex,
age, marital status, race, national origin, sexual preference, disability,
handicap, veteran status, or other protected category) pending or, to the
Knowledge of the Company, threatened before the Equal Employment Opportunity
Commission or any federal, state or local agency or court against or involving
the Company or any of the Subsidiaries that involve allegations of disparate
impact, pattern or practice or class-wide discrimination.

Section 3.18.    Environmental Compliance.

(a)    Except as otherwise does not have, and would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, (i) the
Company possesses, and is in compliance in all material respects with, all
permits, licenses and government authorizations and has filed all notices that
are required under local, state and federal Laws relating to protection of the
environment or human health, pollution control, product registration and
hazardous materials (‘‘Environmental Laws’’) applicable to the Company, and (ii)
the Company is in compliance with all applicable limitations, restrictions,
conditions, standards, prohibitions, requirements, obligations, schedules and
timetables contained in those Laws or contained in any Law or demand letter
issued, entered, promulgated or approved thereunder.

(b)    There are no pending or, to the Knowledge of the Company, threatened
legal, administrative, arbitral or other proceedings, claims, actions, causes of
action, private environmental investigations or remediation activities, or
governmental investigations, requests for information or notices of violation of
any nature seeking to impose, or that are reasonably likely to result in the
imposition, on the Company or any of the Subsidiaries, of any liability or
obligation arising under common law or under any Environmental Law (including
the federal Comprehensive Environmental Response, Compensation and Liability
Act), which liability or obligation, individually or in the aggregate, has or
would reasonably be expected to have a Material Adverse Effect. To the Knowledge
of the Company, there is no reasonable basis for any such proceeding, claim,
action, investigation or remediation that would impose any liability or
obligation that, individually or in the aggregate, has or would reasonably be
expected to have a Material Adverse Effect. Neither the Company nor any of the
Subsidiaries is subject to any agreement, order, judgment, decree, directive or
lien by or with any Governmental Entity or third party with respect to any
environmental liability or obligation that, individually or in the aggregate,
has or would reasonably be expected to have a Material Adverse Effect.

Section 3.19.    Intellectual Property.     Except as does not have and would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:

14


--------------------------------------------------------------------------------


(a)    (i) the Company has good and exclusive title to each item of the
Intellectual Property Rights; (ii) the Intellectual Property Rights are free and
clear of any liens, claims or encumbrances, are not subject to any license
(royalty bearing or royalty free) and are not subject to any other arrangement
requiring any payment to any person or the obligation to grant such rights to
any person in exchange for payment or other consideration; (iii) to the
Knowledge of the Company, the Company’s rights in the Licensed Rights and all
other material rights in the Licensed Rights are free and clear of any liens,
claims, encumbrances, royalties or other obligations; and (iv) the Intellectual
Property Rights and the Licensed Rights are all those material intellectual
property rights necessary to the conduct of the business of each of the Company
and the Subsidiaries as presently conducted. The validity of the Intellectual
Property Rights and title thereto, (A) have not been questioned in any prior
Litigation; (B) are not being questioned in any pending Litigation; and (C) to
the Knowledge of the Company, are not the subject of any threatened or proposed
Litigation.

(b)    To the Knowledge of the Company, the business of each of the Company and
the Subsidiaries, as presently conducted, does not conflict with or infringe on
and has not been alleged to conflict with or infringe on any patents,
trademarks, trade names, service marks, copyrights, trade secrets or other
intellectual property rights of others or to constitute unfair competition or
trade practices under the laws of any jurisdiction in which the Company and the
Subsidiaries operate.

(c)    The consummation of the transactions contemplated hereby will not result
in the loss or impairment of any of the Intellectual Property Rights or the
Company’s or the Subsidiaries’ right to use any of the Licensed Rights. To the
Knowledge of the Company, there are no third parties using any of the
Intellectual Property Rights material to the business of the Company or the
Subsidiaries as presently conducted.

(d)    Each of the Company and the Subsidiaries exclusively owns, or possesses
valid rights to, all computer software programs that are material to the conduct
of the business of the Company and the Subsidiaries. To the Company’s Knowledge,
there are no infringement or misappropriation suits, actions or proceedings
pending or threatened against the Company or any Subsidiary with respect to any
software owned or licensed by the Company or any Subsidiary. The use by each of
the Company and the Subsidiaries of computer software licensed by others to the
Company or the Subsidiaries does not breach any terms of any license or other
contract between the Company or the Subsidiaries and any third party. The
Company and the Subsidiaries are in compliance with the terms and conditions of
all license agreements in favor of the Company and the Subsidiaries relating to
computer software programs licensed by others for use by the Company or the
Subsidiaries.

(e)    For purposes of this Section 3.19, (i) ‘‘Intellectual Property Rights’’
means all United States and foreign patents and patent applications, all United
States and foreign trademark, service mark and copyright registrations and
applications therefor, all internet uniform resource locator and domain name
registrations and applications therefor, and all material trademarks, trade
names, service marks, domain names and copyrights owned by the Company and the
Subsidiaries, and (ii) ‘‘Licensed Rights’’ means all United States and foreign
patents, trademarks, trade names, service marks and copyrights licensed to the
Company or any of the Subsidiaries.

Section 3.20.    Undisclosed Liabilities.     Except for those liabilities that
are reflected or reserved against on the Company’s consolidated balance sheet or
disclosed in the notes to the Unaudited Company’s Financial Statements, in each
case included in the Company 10-Q, and for liabilities incurred in the ordinary
course of business consistent with past practice since September 30, 2005 or
liabilities incurred in connection with this Agreement and the transactions
contemplated hereby, neither the Company nor any of the Subsidiaries has any
liability or obligation of any nature whatsoever (whether absolute, accrued,
contingent or otherwise and whether due or to become due and including any
off-balance sheet loans, financings, indebtedness, make-whole or similar
liabilities or obligations) that, individually or in the aggregate, has had or
would reasonably be expected to have a Material Adverse Effect.

Section 3.21.    Brokers.     Except pursuant to the engagement letters between
each of the Independent Advisors and the Company, no broker, finder or
investment banker is entitled to any brokerage, finder’s or other fee or
commission in connection with this Agreement, the Merger or the other

15


--------------------------------------------------------------------------------


transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Company. Section 3.21 of the Company Disclosure Letter includes
a complete and correct copy of all agreements between the Company and each
Independent Advisor pursuant to which each such firm would be entitled to any
payment relating to this Agreement, the Merger or the other transactions
contemplated by this Agreement.

Section 3.22.    Related Party Transactions.     To the Knowledge of the
Company, no officer or director of the Company or any of the Subsidiaries owns
or holds, directly or indirectly, any interest in (excepting holdings solely for
passive investment purposes of securities of publicly held and traded entities
constituting less than 5% of the equity of any such entity), or is an officer,
director, employee or consultant of any person that is, a competitor, lessor,
lessee or supplier of the Company or which conducts a business similar to any
business conducted by the Company. No officer or director of the Company or any
of the Subsidiaries (a) owns or holds, directly or indirectly, in whole or in
part, any intellectual property used by the Company or any of the Subsidiaries,
(b) to the Knowledge of the Company, has any claim, charge, action or cause of
action against the Company or any of the Subsidiaries, except for claims for
reasonable unreimbursed travel or entertainment expenses, accrued vacation pay
or accrued benefits under any employee benefit plan existing on the date hereof,
(c) to the Knowledge of the Company, has made, on behalf of the Company or any
of the Subsidiaries, any payment or commitment to pay any commission, fee or
other amount to, or to purchase or obtain or otherwise contract to purchase or
obtain any goods or services from, any other person of which any officer or
director of the Company or any of the Subsidiaries is a partner or shareholder
(except holdings solely for passive investment purposes of securities of
publicly held and traded entities constituting less than 5% of the equity of any
such entity), (d) owes any money to the Company or any of the Subsidiaries or
(e) to the Knowledge of the Company, has any material interest in any property,
real or personal, tangible or intangible, used in or pertaining to the business
of the Company or any of the Subsidiaries.

Section 3.23.    Anti-Takeover Provisions.

(a)    No ‘‘moratorium,’’ ‘‘control share,’’ ‘‘fair price,’’ ‘‘business
combination’’ or other antitakeover Laws are applicable to the Merger or any of
the other transactions contemplated by this Agreement or the Stockholders
Agreement. Except for Company Rights and related plan, the Company is not a
party to any stockholder rights agreement or otherwise subject to a stockholder
rights plan or similar arrangement.

(b)    The Company has or will have as of the date hereof amended the Rights
Agreement to provide that (i) neither Parent nor Buyer shall be deemed an
Acquiring Person and (ii) the Company Rights will not separate from the Shares,
in each case as a result of entering into this Agreement or the Stockholders
Agreement or consummating the Merger and the other transactions contemplated
hereby and thereby. The Company has taken all necessary action with respect to
all of the outstanding Company Rights so that, as of the Effective Time, (A)
neither the Company, Parent nor Buyer will have any obligations under the
Company Rights or the Rights Agreement, and (B) the holders of the Company
Rights will have no rights with respect to the Company Rights or under the
Rights Agreement.

Section 3.24.    Company Indentures.

(a)    Neither the Company nor any of the Subsidiaries has made any ‘‘Restricted
Payments’’ pursuant to, nor has any of them otherwise utilized any of the
capacity provided for under, clause (b) of Section 4.03 of the Indentures.
‘‘Indentures’’ means (i) the Indenture, dated as of November 10, 2003, related
to the 11% Senior Notes due 2010 issued by Alamosa (Delaware), Inc., (ii) the
Indenture, dated as of November 10, 2003, related to the 12% Senior Discount
Notes due 2009 issued by Alamosa (Delaware), Inc., (iii) the Indenture, dated as
of January 20, 2004, related to the 8 1/2% Senior Notes due 2012 issued by
Alamosa (Delaware), Inc., (iv) the Indenture, dated as of January 31, 2001,
related to the 12 1/2% Senior Notes due 2011 issued by Alamosa (Delaware) Inc.,
(v) the Indenture, dated as of August 15, 2011, related to the 13 5/8% Senior
Notes due 2011 issued by Alamosa (Delaware) Inc., (vi) the Indenture, dated as
of February 20, 2004, related to the 9 7/8% Senior Subordinated Secured Notes
due 2009 issued by AirGate PCS, Inc., AGW Leasing Company, Inc., AirGate Network
Services, LLC and AirGate Service Company, Inc. (collectively, the ‘‘AirGate

16


--------------------------------------------------------------------------------


Entities’’) and (vii) the Indenture, dated as of October 25, 2004, related to
the First Priority Senior Secured Floating Rate Notes due 2011 issued by the
AirGate Entities.

(b)    No ‘‘Event of Default’’ (as defined in each of the Indentures) has
occurred and is continuing under either of the Indentures, and neither the
Company nor any of the Subsidiaries has previously received a waiver of any
Event of Default under either of the Indentures.

Section 3.25.    Disclaimer.     Notwithstanding anything in this Agreement to
the contrary, the Company does not make (and shall not be deemed to make) any
representation or warranty regarding any contract, agreement, arrangement,
development, fact or circumstance involving or relating to Parent or any of its
affiliates, other than this Agreement and the Merger.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PARENT AND BUYER

Each of Parent and Buyer jointly and severally represents and warrants to the
Company as follows:

Section 4.1.    Organization and Standing.     Such person (a) is a corporation
duly organized, validly existing and in good standing under the Laws of its
jurisdiction of incorporation and (b) is duly qualified or licensed to do
business as a foreign corporation and is in good standing in each jurisdiction
where the character of the properties owned, leased or operated by it or the
nature of its business makes such qualification or licensing necessary, except
where the failure to be so qualified or licensed has not had, and would not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the ability of Parent or Buyer to perform its respective
obligations under this Agreement and to consummate the Merger and the other
transactions contemplated by this Agreement.

Section 4.2.    Authority for Agreement; Enforceability.     Such person has all
necessary corporate power and authority to execute and deliver this Agreement,
to perform its obligations hereunder and to consummate the Merger and the other
transactions contemplated by this Agreement. The execution, delivery and
performance by such person of this Agreement, and the consummation by each such
person of the Merger and the other transactions contemplated by this Agreement,
have been duly authorized by all necessary corporate action and no other
corporate proceedings on the part of such person are necessary to authorize this
Agreement or to consummate the Merger or the other transactions contemplated by
this Agreement (other than, with respect to the Merger, the filing and
recordation of the certificate of merger as required by the DGCL). This
Agreement has been duly executed and delivered by such person and, assuming due
authorization, execution and delivery by the Company, constitutes a legal, valid
and binding obligation of each such person enforceable against such person in
accordance with its terms.

Section 4.3.    No Conflict.     The execution and delivery of this Agreement by
such person do not, and the performance of this Agreement by such person and the
consummation of the Merger and the other transactions contemplated by this
Agreement and the Stockholders Agreement will not, (a) conflict with or violate
the articles or certificate of incorporation or bylaws of such person, (b)
conflict with or violate any Law applicable to such person, or (c) result in a
breach of or constitute a default (or an event which with notice or lapse of
time or both would become a default) under, give to others any right of
termination, amendment, acceleration or cancellation of, or result in triggering
any payment or other obligations, or result in the creation of a lien or other
encumbrance on any property or asset of such person pursuant to, any note, bond,
mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other instrument or obligation to which such person is a party or by which such
person or any property or asset of either of them is bound or affected, except
in the case of clauses (b) and (c) for any such conflicts, violations, breaches,
defaults or other occurrences that have not, and would not reasonably be
expected to, individually or in the aggregate, prevent or materially delay the
performance by such person of any of its respective obligations under this
Agreement or the consummation of the Merger or the other transactions
contemplated by this Agreement.

Section 4.4.    Required Filings and Consents.     The execution and delivery of
this Agreement by such person do not, and the performance of this Agreement by
such person will not, require any consent,

17


--------------------------------------------------------------------------------


approval, authorization or permit of, or filing with or notification to, any
Governmental Entity, except (a) for applicable requirements, if any, of Blue Sky
Laws and filing and recordation of the certificate of merger as required by the
DGCL, (b) for those required by the HSR Act, (c) for the FCC Filings, (d) for
such filings and approvals as are required to be made or obtained with or from
any state public service or public utility commission or similar state
regulatory bodies in connection with the consummation of the Merger and the
other transactions contemplated by this Agreement and (e) where failure to
obtain such consents, approvals, authorizations or permits, or to make such
filings or notifications, would not, and would not reasonably be expected to,
individually or in the aggregate, prevent or materially delay the performance by
such person of any of its respective obligations under this Agreement or the
consummation of the Merger or the other transactions contemplated by this
Agreement.

Section 4.5.    Information Supplied.     None of the information supplied or to
be supplied by such person for inclusion or incorporation by reference in the
Proxy Statement will, at the date the Proxy Statement is filed with the SEC,
first published, sent or delivered to Company Stockholders or, unless promptly
corrected, at any time during the pendency of the Stockholders’ Meeting, as the
case may be, contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading. Notwithstanding the foregoing, no representation or
warranty is made by such person with respect to statements made or incorporated
by reference therein based on information supplied by the Company for inclusion
or incorporation by reference in the Proxy Statement.

Section 4.6.    Brokers.     No broker, finder or investment banker (other than
Citigroup Global Markets Inc.) is entitled to any brokerage, finder’s or other
fee or commission payable by such person in connection with this Agreement, the
Merger or the other transactions contemplated by this Agreement based upon
arrangements made by or on behalf of such person.

Section 4.7.    No Prior Activities.     Except for obligations or liabilities
incurred in connection with its incorporation or organization or the negotiation
and consummation of this Agreement, the Merger and the transactions contemplated
hereby, Buyer has not incurred any obligations or liabilities, and has not
engaged in any business or activities of any type or kind whatsoever or entered
into any agreements or arrangements with any person or entity.

Section 4.8.    Available Funds.     At the Effective Time, Parent and Buyer
will have available all of the funds necessary for the acquisition of all shares
of Company Capital Stock pursuant to the Merger and to perform their respective
obligations under this Agreement.

Section 4.9.    Ownership of Company Capital Stock; Affiliates and Associates.

(a)    Neither Parent, Buyer nor any of their respective affiliates or
associates (as such terms are defined under the Exchange Act) (i) beneficially
owns, directly or indirectly, or (ii) is a party to any agreement, arrangement
or understanding for the purpose of acquiring, holding, voting or disposing of,
any shares of capital stock of the Company, except in each case for (A) shares
held solely for passive investment purposes and (B) any Company Warrants,
provided that the aggregate of the shares of capital stock held by Parent, Buyer
and their respective affiliates and associates constitute less than 5% of the
outstanding shares of Company Capital Stock; and

(b)    Neither Parent, Buyer or any of their respective subsidiaries is an
‘‘interested stockholder’’ of the Company or an ‘‘associate’’ or ‘‘affiliate’’
of any ‘‘interested stockholder’’ of the Company (as such terms are defined in
Section 203 of the DGCL).

Section 4.10.    Disclaimer.     Notwithstanding anything in this Agreement to
the contrary, neither Parent nor Buyer makes (and shall not be deemed to make)
any representation or warranty regarding any contract, agreement, arrangement,
development, fact or circumstance involving or relating to the Company or any of
its affiliates, other than this Agreement and the Merger and the ownership of
capital stock of the Company.

18


--------------------------------------------------------------------------------


ARTICLE V

COVENANTS

Section 5.1.    Conduct of the Business Pending the Merger.

(a)    The Company covenants and agrees that between the date of this Agreement
and the Effective Time, except as otherwise provided in Section 5.1(a) of the
Company Disclosure Letter or unless Parent shall otherwise consent in writing
(such consent not to be unreasonably withheld), (i) the business of the Company
and the Subsidiaries shall be conducted only in the ordinary course of business
and in a manner consistent with prior practice, (ii) the Company and the
Subsidiaries shall use all commercially reasonable efforts to preserve
substantially intact their business organizations, to keep available the
services of their current officers and employees and to preserve the current
relationships of the Company and the Subsidiaries with customers, suppliers and
other persons with which the Company or the Subsidiaries have significant
business relations such that their ongoing businesses shall not be impaired in
any material respect at the Effective Time, and (iii) the Company will comply in
all material respects with all applicable Laws wherever its business is
conducted, including the filing of all reports, forms or other documents with
the FCC and with the SEC required pursuant to the Securities Act or the Exchange
Act.

(b)    The Company covenants and agrees that between the date of this Agreement
and the Effective Time, the Company shall not, nor shall the Company permit any
of the Subsidiaries to, (i) declare or pay any dividends on or make other
distributions (whether in cash, stock or property) in respect of any of its
capital stock, except for dividends by a wholly owned Subsidiary of the Company
to the Company or another wholly owned Subsidiary of the Company; (ii) split,
combine or reclassify any of its capital stock or issue or authorize or propose
the issuance of any other securities in respect of, in lieu of or in
substitution for shares of its capital stock; (iii) repurchase or otherwise
acquire any shares of its capital stock; or (iv) except as set forth in Section
5.1(b) of the Company Disclosure Letter, issue, deliver or sell, or authorize or
propose the issuance, delivery or sale of, any shares of its capital stock or
any securities convertible into any such shares of its capital stock, or any
rights, warrants or options to acquire any such shares or convertible securities
or any stock appreciation rights, phantom stock plans or stock equivalents,
other than the issuance of shares of Company Common Stock (A) upon the exercise
of Company Warrants or Company Options outstanding as of the date of this
Agreement, (B) upon the conversion of any Series B Preferred Stock or (C) under
the ESPP as described in Section 1.7.

(c)    Except as set forth in Section 5.1(c) of the Company Disclosure Letter,
the Company covenants and agrees that between the date of this Agreement and the
Effective Time without the prior written consent of Parent (which consent shall
not be unreasonably withheld), the Company shall not, nor shall the Company
permit any of the Subsidiaries to, (i) amend its certificate of incorporation or
bylaws (or other equivalent organizational documents); (ii) incur any
indebtedness for borrowed money or guaranty any such indebtedness of another
person, other than (A) borrowings under existing lines of credit (or under any
refinancing of such existing lines) or (B) indebtedness owing to, or guaranties
of indebtedness owing to, the Company; (iii) make any loans or advances to any
other person other than loans or advances between any Subsidiary or between the
Company and any Subsidiary (other than loans or advances less than $100,000 made
in the ordinary course of business consistent with past practice); (iv) except
as permitted in Section 5.5(b), merge or consolidate with any other entity in
any transaction, or acquire (other than capital expenditures permitted by
Section 5.1(d)) or sell any business or assets in a single transaction or series
of transactions in which the aggregate consideration is $200,000 or greater or
enter into any partnership, joint venture or similar arrangement; (v) change any
material accounting policies or methods of accounting in effect at September 30,
2005, except as required by the SEC or as required by GAAP as concurred with by
the Company’s independent auditors; (vi) make any change in employment terms for
any of its directors or officers; (vii) alter, amend or create any obligations
with respect to compensation, severance, benefits, change of control payments or
any other payments to employees, directors or affiliates of the Company or the
Subsidiaries, other than with respect to alterations, amendments or creations
made with respect to non-officers and non-directors in the ordinary course

19


--------------------------------------------------------------------------------


of business consistent with past practice or required by applicable Law or as
expressly contemplated by this Agreement or consented to in writing by Parent;
(viii) other than as required by applicable Law, make any change to the Company
Benefit Plans; (ix) acquire, or participate in any auction or other process
related to the acquisition of, personal communications service licenses or
wireless spectrum; (x) settle any material claim, action or proceeding, except
to the extent subject to and not in excess of reserves that relate to the matter
being settled existing as of September 30, 2005; (xi) other than the renewal in
the ordinary course of business, amend in any material respect, waive any of its
material rights under, or enter into any agreements, arrangements or commitments
that would be required to be disclosed in Section 3.14 or Section 3.22 of the
Company Disclosure Letter; (xii) except as required by Law, make or change any
election with respect to Taxes or change any accounting method, file any claim
for refund or any amended Tax Return, settle any Tax dispute or waive or extend
the statute of limitations relating to any Taxes of the Company or any
Subsidiary; or (xiii) apply for or otherwise seek to obtain any License issued
or granted by the FCC; or (xiv) commit or agree to take any of the actions
described in this Section 5.1.

(d)    Section 5.1(d) of the Company Disclosure Letter sets forth the projected
capital expenditures for the Company and the Subsidiaries on a consolidated
basis from the date of this Agreement through December 31, 2006. The Company
agrees that it shall not incur capital expenditures, in the aggregate, in excess
of such projected capital expenditures.

Section 5.2.    Access to Information; Confidentiality.

(a)    From the date hereof to the Effective Time, the Company shall, and shall
cause the officers, directors, employees, auditors, attorneys, financial
advisors, lenders and other agents (collectively, the ‘‘Representatives’’) of
the Company to, afford the Representatives of Parent and Buyer reasonable access
at all reasonable times to the officers, employees, agents, properties, offices
and other facilities, books and records of the Company and the Subsidiaries, and
shall furnish Parent and Buyer with all financial, operating and other data and
information as Parent or Buyer, through its Representatives, may reasonably
request, except in each case with respect to any document or other information
with respect to any potential or current litigation between the Company and the
Subsidiaries, on the one hand, and Parent or any of its affiliates, on the other
hand, that is subject to an attorney-client or other privilege or constitutes
attorney work product (collectively with all analyses, compilations, studies or
other documents or records prepared by Parent, Buyer or any of their
Representatives that contain or are otherwise reflect or are generated from such
information, the ‘‘Confidential Information’’); provided, however, that
‘‘Confidential Information’’ does not include any information provided by the
Company or any of its subsidiaries to Parent or any of its subsidiaries pursuant
to any Sprint PCS Management Agreement or related agreement in effect between
the Company or any of its subsidiaries, on the one hand, or Parent or any of its
subsidiaries, on the other hand (each a ‘‘Sprint PCS Management Agreement’’, and
collectively, the ‘‘Sprint PCS Management Agreements’’), which information shall
be treated in accordance with the terms of the applicable Sprint PCS Management
Agreement (the ‘‘Management Agreement Information’’). In addition, from the date
hereof to the Effective Time, the Company shall, and shall cause its
Representatives to, cooperate and consult with Parent regarding transition
planning and post-closing integration issues as reasonably requested by Parent.
To facilitate such cooperation and consultation, the Company shall make
available to such Representatives of Parent office space and secretarial or
other administrative services as reasonably requested by Parent. The use of any
information, including Confidential Information or Management Agreement
Information, for the purpose of evaluating the Merger or the other transactions
contemplated by this Agreement that Parent or Buyer or any of their affiliates
may possess regarding the Company or any of its affiliates, including
information provided under any agreement to which Parent, Buyer or any of its
affiliates, on the one hand, and the Company or any of its affiliates, on the
other hand, are a party, shall not be deemed a breach of any non-competition,
non-disclosure or non-use agreement or other restrictive agreement between the
Company and Parent with respect thereto.

(b)    All Confidential Information furnished by Company or its Representatives
to Parent, Buyer or their respective Representatives, as the case may be, shall
be treated as the sole property of the Company and, if the Merger shall not
occur, Parent, Buyer and their respective representatives

20


--------------------------------------------------------------------------------


shall return to the Company all documents furnished by the Company or its
Representatives without retaining copies thereof and shall destroy all other
information and all documents, notes, summaries or other materials containing,
reflecting or referring to, or derived from, such Confidential Information
(except that Management Agreement Information shall not be required to be so
destroyed pursuant to this Section 5.2(b)) and upon the Company’s request, an
officer of Parent shall certify the same to the Company. Each of Parent and
Buyer shall, and shall use all commercially reasonable efforts to cause their
Representatives to, keep confidential all Confidential Information, and shall
not directly or indirectly use any Confidential Information for any competitive
or other commercial purpose. The obligation to keep Confidential Information
confidential shall continue for two years from the date the proposed Merger is
abandoned and shall not apply to (i) any Confidential Information which (x) was
already in Parent's possession prior to the disclosure thereof by the Company or
its Representatives and that is not otherwise subject to obligations of
confidentiality (for purposes of clarity, Confidential Information that is also
Management Agreement Information will remain subject to the confidentiality
terms of the applicable Sprint PCS Management Agreement); (y) was then generally
known to the public other than as a result of a disclosure by Parent, Buyer or
any of their Representatives in violation of this Agreement or other obligations
of confidentiality (including those under any Sprint PCS Management Agreement);
or (z) was disclosed to Parent, Buyer or their respective Representatives by a
third party not bound by an obligation of confidentiality or (ii) disclosures
made as required by Law. If in the absence of a protective order or the receipt
of a waiver hereunder Parent or Buyer is nonetheless, in the opinion of its
independent outside legal counsel, compelled to disclose Confidential
Information to any tribunal or governmental body or agency or else stand liable
for contempt or suffer other censure or penalty, Parent or Buyer, as the case
may be, may disclose such Confidential Information, after written notice to the
Company, to such tribunal or governmental body or agency. Parent and Buyer shall
use commercially reasonable efforts to obtain reliable assurance that
confidential treatment will be accorded to the Confidential Information so
disclosed and will furnish only that portion of Confidential Information that
Parent or Buyer is advised by its independent outside legal counsel is required.
It is further agreed that Parent and Buyer shall not be liable for the
disclosure of Confidential Information hereunder to a tribunal or governmental
body or agency compelling such disclosure unless such disclosure was not in
accordance with this Agreement or was caused by or resulted from a previous
disclosure by Parent, Buyer or any of their Representatives not permitted
hereunder.

(c)    No investigation pursuant to this Section 5.2 shall affect any
representation or warranty in this Agreement of any party or any condition to
the obligations of the parties.

Section 5.3.    Notification of Certain Matters.     The Company shall give
prompt notice to Parent of any change or event (i) that has or would reasonably
be expected to have a Material Adverse Effect or (ii) that it believes results
or would reasonably be expected to result in a failure of the condition set
forth in Section 6.2(a). Parent shall give prompt notice to the Company of any
change or event (i) that has or would reasonably be expected to have a material
adverse effect on the ability of Parent or Buyer to perform its respective
obligations under this Agreement or to consummate the Merger and the other
transactions contemplated by this Agreement or (ii) that it believes results or
would reasonably be expected to result in a failure of the conditions set forth
in Section 6.3. The delivery of any notice pursuant to this Section 5.3,
however, shall not limit or otherwise affect the remedies available hereunder to
the party receiving such notice. If any event or matter arises after the date of
this Agreement that, if existing or occurring at the date of this Agreement,
would have been required to be set forth or described in the Company Disclosure
Letter or that is necessary to correct any information in the Company Disclosure
Letter that has been rendered inaccurate thereby, then the Company shall
promptly supplement, or amend the Company Disclosure Letter that it has
delivered pursuant to this Agreement and deliver such supplement or amendment to
Parent; provided that such supplement or amendment shall be for informational
purposes only and shall not enlarge, reduce or otherwise modify the rights of
the parties hereunder (including the right of any party to assert the failure of
a condition to Closing set forth in Article VI without regard to any such
supplement or amendment).

21


--------------------------------------------------------------------------------


Section 5.4.    Further Assurances.

(a)    Upon the terms and subject to the conditions hereof, each of the parties
shall use all commercially reasonable efforts to take, or cause to be taken, all
appropriate action, and to do, or cause to be done, all things necessary, proper
or advisable under Law, subject to Section 5.5, to consummate and make effective
the Merger and the other transactions contemplated by this Agreement, including
using all commercially reasonable efforts to obtain all licenses, permits,
consents, approvals, authorizations, qualifications and orders of each
Governmental Entity and parties to contracts with the Company and the
Subsidiaries as are necessary for the consummation of the Merger and the other
transactions contemplated by this Agreement and to fulfill the conditions set
forth in Article VI. If at any time after the Effective Time any further action
is necessary or desirable to carry out the purposes of this Agreement, the
proper officers of each party to this Agreement and the Surviving Corporation,
subject to Section 5.5, shall use all commercially reasonable efforts to take
all such action.

(b)    In connection with, and without limiting the foregoing, the Company shall
(i) take all commercially reasonable actions necessary to ensure that no state
antitakeover statute or similar statute or regulation is or becomes operative
with respect to this Agreement, the Merger or any other transactions
contemplated by this Agreement and (ii) if any state antitakeover statute or
similar statute or regulation is or becomes operative with respect to this
Agreement, the Merger or any other transaction contemplated by this Agreement,
take all commercially reasonable actions necessary to ensure that this
Agreement, the Merger and any other transactions contemplated by this Agreement
may be consummated as promptly as practicable on the terms contemplated by this
Agreement and otherwise to minimize the effect of such statute or regulation on
the Merger and the other transactions contemplated by this Agreement.

Section 5.5.    Board Recommendations.

(a)    In connection with the Merger and the Stockholders’ Meeting, the Board of
Directors of the Company shall (i) subject to Section 5.5(b), recommend to the
Company Stockholders to vote in favor of the approval of the Merger Agreement
and the Merger and use all commercially reasonable efforts to obtain the
necessary approvals by the Company Stockholders of this Agreement, the Merger
and the other transactions contemplated by this Agreement and (ii) otherwise
comply with the legal requirements applicable to such meeting.

(b)    Neither the Board of Directors of the Company nor any committee thereof
shall, except as expressly permitted by this Section 5.5(b), (i) withdraw,
qualify or modify, or propose publicly to withdraw, qualify or modify the
approval or recommendation of such Board of Directors or such committee of the
Merger or this Agreement, (ii) approve or recommend, or propose publicly to
approve or recommend, any Alternative Transaction (any action described in
clause (i) above or in this clause (ii) being referred to as an ‘‘Adverse
Recommendation Change’’), or (iii) cause the Company to enter into any letter of
intent, agreement in principle, acquisition agreement or other similar agreement
(other than a confidentiality agreement in compliance with the provisions of
Section 5.9(b) (each, an ‘‘Acquisition Agreement’’) related to any transaction
involving an Acquisition Proposal from a third party (an ‘‘Alternative
Transaction’’). Notwithstanding the foregoing, if prior to the adoption of this
Agreement by the Company Stockholders, the Board of Directors of the Company
determines in good faith, after it has received a Superior Proposal in
compliance with this Section 5.5(b) and after receipt of advice from outside
counsel, that it is required to do so to comply with fiduciary duties to the
Company Stockholders under applicable Delaware Law, the Board of Directors of
the Company may (subject to this and the following sentences) make an Adverse
Recommendation Change, but only at a time that is after the fourth business day
following Parent’s receipt of written notice advising Parent that the Board of
Directors of the Company has received a Superior Proposal or an Acquisition
Proposal that is reasonably likely to be a Superior Proposal. Such written
notice shall specify the material terms and conditions of such Superior Proposal
or Acquisition Proposal (and include a copy thereof with all accompanying
documentation, if in writing), identify the person making such Superior Proposal
and state that the Board of Directors of the Company is considering making an
Adverse Recommendation Change.

22


--------------------------------------------------------------------------------


During such four business day period, the Company shall provide an opportunity
for Parent to propose such adjustments to the terms and conditions of this
Agreement as would enable the Company to proceed with its recommendation to the
Company Stockholders without an Adverse Recommendation Change; provided,
however, that any such proposed adjustment shall be at the discretion of Parent
at the time. For purposes of this Agreement, a ‘‘Superior Proposal’’ means any
proposal (on its most recently amended or modified terms, if amended or
modified) made by a third party to enter into an Alternative Transaction that
the Board of Directors of the Company determines in its good faith judgment
(based on the advice of an independent financial advisor) to be more favorable
to the Company Stockholders than the Merger, taking into account all relevant
factors (including whether, in the good faith judgment of the Board of Directors
of the Company, after obtaining the advice of such independent financial
advisor, the third party is reasonably able to finance the transaction, and any
proposed changes to this Agreement that may be proposed by Parent in response to
such Alternative Transaction). Notwithstanding any such Adverse Recommendation
Change, the Company shall submit this Agreement to the Company Stockholders,
with such disclosures as shall be required by Law, and provided that in the
event of an Adverse Recommendation Change permitted under this Section 5.5(b),
the Company may submit this Agreement to the Company Stockholders without a
recommendation or with a negative recommendation, in which event the Board of
Directors of the Company may communicate the basis for its lack of
recommendation or negative recommendation to the Company Stockholders in the
Proxy Statement or an appropriate amendment or supplement thereto. Nothing
contained in this Agreement shall prohibit the Company or the Board of Directors
of the Company from taking and disclosing to the Company Stockholders pursuant
to Rule 14e-2 promulgated under the Exchange Act a position with respect to a
tender or exchange offer by a third party or from making any similar disclosure,
in either case to the extent required by applicable Law; provided, that the
Company may not, except as provided by this Section 5.5(b), withdraw, qualify or
modify, in a manner adverse to Parent, the approval or recommendation of such
Board of Directors of the Merger or this Agreement

Section 5.6.    Stockholder Litigation.     The Company or Parent shall give the
other party the opportunity to participate in the defense or settlement of any
stockholder Litigation against the Company and its directors or Parent and its
directors, as the case may be, relating to the transactions contemplated by this
Agreement or the Merger; provided, however, that no such settlement shall be
agreed to without Parent’s consent, which consent will not be unreasonably
withheld.

Section 5.7.    Indemnification.

(a)    It is understood and agreed that all rights to indemnification by the
Company now existing in favor of each present and former director, officer,
employee and agent of the Company or the Subsidiaries (the ‘‘Indemnified
Parties’’) as provided in the Company Certificate of Incorporation or the
Company Bylaws, in each case as in effect on the date of this Agreement, or
pursuant to any other agreements in effect on the date hereof, copies of which
have been made available to Parent, shall survive the Merger, and Parent shall,
subject to Section 5.7(c), (i) cause the Surviving Corporation to continue in
full force and effect for a period of at least six years from the Effective Time
and (ii) perform, or cause the Surviving Corporation to perform, in a timely
manner, the Surviving Corporation’s obligation with respect thereto (without
regard to any discharge of such obligation in any bankruptcy or similar
proceeding). Parent and Buyer agree that any claims for indemnification
hereunder as to which they have received written notice prior to the sixth
anniversary of the Effective Time shall survive, whether or not such claims
shall have been finally adjudicated or settled.

(b)    Parent shall cause the Surviving Corporation to, and the Surviving
Corporation shall, maintain in effect for six years from the Effective Time, if
available, the Company’s current directors’ and officers’ liability insurance
policies covering acts or omissions occurring at or prior to the Effective Time
with respect to those persons who are currently (and any additional persons who
prior to the Effective Time become) Indemnified Parties (‘‘D&O Insurance’’)
(provided that the Surviving Corporation may substitute therefor policies with
reputable and financially sound carriers of at least the same coverage
containing terms and conditions that are not materially less favorable to the
Indemnified Parties); provided, however, that in no event shall the Surviving
Corporation be required to expend pursuant to this Section 5.7(b) more than an
amount per year equal to 200% of current

23


--------------------------------------------------------------------------------


annual premiums paid by the Company for such insurance. In the event that, but
for the proviso to the immediately preceding sentence, the Surviving Corporation
would be required to expend more than 200% of current annual premiums, the
Surviving Corporation shall obtain the maximum amount of such insurance
obtainable by payment of annual premiums equal to 200% of current annual
premiums. If the Surviving Corporation elects to reduce the amount of insurance
coverage pursuant to the preceding sentence, it will furnish to the officers and
directors currently covered by such D&O Insurance reasonable notice of such
reduction in coverage and shall, to the extent additional coverage is available,
afford such persons the opportunity to pay such additional premiums as may be
necessary to maintain the existing level of D&O Insurance coverage. In lieu of
the foregoing, the Company may purchase, prior to the Effective Time, a six-year
‘‘tail’’ prepaid officers’ and directors’ liability insurance policy in respect
of acts or omissions occurring prior to the Effective Time covering each such
Indemnified Party; provided that the premium and terms of such insurance are
reasonably acceptable to Parent (it being understood that a policy with a
one-time premium not in excess of 250% of the current annual premium shall be
deemed to be reasonably acceptable to Parent).

(c)    If the Surviving Corporation or any of its successors or assigns (i)
consolidates with or merges into any other person and shall not be the
continuing or surviving corporation or entity of such consolidation or merger or
(ii) transfers all or substantially all of its properties and assets to any
person, then, and in each such case, proper provision shall be made so that the
successors and assigns of the Surviving Corporation shall assume the obligations
set forth in this Section 5.7.

(d)    The provisions of this Section 5.7 are intended to be for the benefit of,
and shall be enforceable by, each Indemnified Party, his or her heirs and his or
her representatives.

Section 5.8.    Public Announcements.     Parent and the Company shall consult
with each other before issuing any press release or otherwise making any public
statements with respect to this Agreement or the Merger and shall not issue any
such press release or make any such public statement prior to such consultation,
except as may be required by Law or any listing agreement with a national
securities exchange or trading system to which Parent or the Company is a party.
The parties agree that the initial press release to be issued with respect to
the transactions contemplated by this Agreement will be substantially in the
form attached as Exhibit C.

Section 5.9.    Acquisition Proposals.

(a)    The Company shall, on the date hereof, terminate (and shall cause each
Subsidiary to terminate) all direct and indirect negotiations and discussions
with all other parties with respect to any Acquisition Proposal or any potential
Acquisition Proposal.

(b)    The Company shall not, nor shall it authorize or permit any of the
Subsidiaries or Representatives to, directly or indirectly, (i) solicit,
initiate or knowingly encourage the submission of any Acquisition Proposal or
(ii) participate in or knowingly encourage any discussion or negotiations
regarding, or furnish to any person any non-public information with respect to,
or take any other action to knowingly facilitate any inquiries or the making of,
any proposal that constitutes, or may reasonably be expected to lead to, any
Acquisition Proposal; provided, however, that the foregoing shall not prohibit
the Board of Directors of the Company from furnishing information to, or
entering into discussions or negotiations with, any person or entity that makes
an unsolicited Acquisition Proposal prior to the adoption of this Agreement by
the Company Stockholders if, and only to the extent that, (A) the Board of
Directors of the Company, based upon the advice of independent outside legal
counsel, determines in good faith that such action is required for the Board of
Directors of the Company to comply with its fiduciary obligations to the Company
Stockholders under applicable Delaware Law, (B) prior to taking such action, the
Company receives from such person or entity an executed agreement in reasonably
customary form relating to the confidentiality of information to be provided to
such person or entity containing provisions no less favorable to the Company
than those set forth in Section 5.2(b) (provided that such agreement need not
contain any ‘‘standstill’’ or similar provision) and (C) the Board of Directors
of the Company concludes in good faith, based upon advice from its independent
financial advisor, that the Acquisition Proposal is reasonably likely to lead to
a Superior Proposal. The Company shall provide prompt (and at least within 24
hours) oral and written notice to Parent of (1) the receipt of any such
Acquisition Proposal

24


--------------------------------------------------------------------------------


or any inquiry that could reasonably be expected to lead to any Acquisition
Proposal, (2) the material terms and conditions of such Acquisition Proposal or
inquiry, (3) the identity of such person or entity making any such Acquisition
Proposal or inquiry and (4) the Company’s intention to furnish information to,
or enter into discussions or negotiations with, such person or entity. The
Company shall continue to keep Parent fully and promptly informed of the status
and material changes to the terms of any such Acquisition Proposal or inquiry.
For purposes of this Agreement, ‘‘Acquisition Proposal’’ means any proposal with
respect to (i) a transaction pursuant to which any person (or group of persons)
other than Parent or its affiliates, directly or indirectly, acquires or would
acquire more than 20% of the outstanding shares of common stock of the Company
or of the outstanding voting power of the Company, whether from the Company or
pursuant to a tender offer or exchange offer or otherwise, (ii) a merger, share
exchange, consolidation, business combination, recapitalization or any other
transaction involving the Company (other than the Merger) or any of the
Subsidiaries pursuant to which any person or group of persons (other than Parent
or its affiliates) party thereto, or its stockholders, owns or would own more
than 20% of the outstanding shares of common stock or the outstanding voting
power of the Company or, if applicable, the parent entity resulting from any
such transaction immediately upon consummation thereof, or (iii) any transaction
pursuant to which any person (or group of persons) other than Parent or its
affiliates acquires or would acquire control of assets (including for this
purpose the outstanding equity securities of the Subsidiaries of the Company and
securities of the entity surviving any merger or business combination involving
any of the Subsidiaries of the Company) of the Company or any of the
Subsidiaries representing more than 20% of the fair market value of all the
assets of the Company and the Subsidiaries, taken as a whole, immediately prior
to such transaction.

Section 5.10.    Stockholders’ Meeting; Proxy Statement.

(a)    At the request of Parent, the Company shall cause the Stockholders’
Meeting to be duly called and held as soon as practicable after the Proxy
Statement is cleared by the SEC, for the purpose of voting on the approval and
adoption of this Agreement and the Merger.

(b)    The Company shall take all action necessary in accordance with applicable
Law and the Company Certificate of Incorporation and Company Bylaws to duly
call, give notice of, and convene the Stockholders’ Meeting.

(c)    Subject to Sections 5.5 and 5.9, the Company shall (i) solicit from the
Company Stockholders entitled to vote at the Stockholders’ Meeting proxies in
favor of such approval and (ii) take all other action reasonably necessary to
secure the vote or consent of such holders required by the DGCL or this
Agreement to effect the Merger.

(d)    Parent and the Company will as promptly as practicable after the date of
this Agreement jointly prepare the Proxy Statement, and the Company shall file
the Proxy Statement with the SEC, and shall use all commercially reasonable
efforts to respond to the comments of the SEC and to cause the Proxy Statement
to be mailed to the Company Stockholders at the earliest practical time. The
Company shall furnish all information concerning it and the holders of its
capital stock as Parent may reasonably request in connection with such actions,
and Parent shall furnish all information concerning it and Buyer as the Company
may reasonably request in connection with such actions. Each party to this
Agreement will notify the other parties and the Board of Directors of the
Company promptly of the receipt of the comments of the SEC, if any, and of any
request by the SEC for amendments or supplements to the Proxy Statement or for
additional information with respect thereto, and will supply the other parties
with copies of all correspondence between such party or its Representatives, on
the one hand, and the SEC or members of its staff, on the other hand, with
respect to the Proxy Statement or the Merger. If (i) at any time prior to the
Stockholders’ Meeting, any event should occur relating to the Company or any of
the Subsidiaries that should be set forth in an amendment of, or a supplement
to, the Proxy Statement, the Company shall promptly inform Parent and (ii) if at
any time prior to the Stockholders’ Meeting, any event should occur relating to
Parent or Buyer or any of their respective associates or affiliates, or relating
to the plans of any such persons for the Company after the Effective Time that
should be set forth in an amendment of, or a supplement to, the Proxy Statement,
Parent will promptly inform the Company, and in the case of

25


--------------------------------------------------------------------------------


(i) or (ii) the Company and Parent, will, upon learning of such event, promptly
prepare, and the Company shall file with the SEC and, if required, mail such
amendment or supplement to the Company Stockholders; provided, prior to such
filing, the Company and Parent shall consult with each other with respect to
such amendment or supplement and shall incorporate the other’s comments, except
with respect to any comment that would create a misstatement of fact or an
omission of a material fact. Each of Parent and Buyer shall vote, or cause to be
voted, in favor of the Merger and this Agreement all shares of Company Capital
Stock directly or indirectly beneficially owned by it.

(e)    The Company hereby consents to the inclusion in the Proxy Statement of
the recommendation of the Board of Directors of the Company described in Section
3.3, subject to any modification, amendment or withdrawal thereof in accordance
with Section 5.5.

Section 5.11.    Stockholder Lists.     The Company shall promptly upon the
request by Parent, or shall cause its transfer agent to promptly, furnish Parent
and Buyer with mailing labels containing the names and addresses of all record
holders of shares of Company Capital Stock and with security position listings
of shares of Company Capital Stock held in stock depositories, each as of the
most recent practicable date, together with all other available listings and
computer files containing names, addresses and security position listings of
record holders and beneficial owners of shares of Company Capital Stock. The
Company shall furnish Parent and Buyer with such additional information,
including updated listings and computer files of the Company Stockholders,
mailing labels and security position listings, and such other assistance as
Parent, Buyer or their agents may reasonably request. Subject to the
requirements of applicable Law, and except for such steps as are necessary to
disseminate the Proxy Statement and any other documents necessary to consummate
the Merger, Parent shall hold in confidence the information contained in any
such labels, listings and files, and the additional information referred to in
the preceding sentence, will use such information only in connection with the
Merger and, if this Agreement shall be terminated, shall, upon request, deliver
to the Company all copies of such information then in its possession or control
or in the possession or control of its agents or representatives.

Section 5.12.    Director Resignations.     The Company shall cause to be
delivered to Parent resignations of all the directors of the Company’s
Subsidiaries to be effective upon the consummation of the Merger. The Company
shall cause such directors, prior to resignation, to appoint new directors
nominated by Parent to fill such vacancies.

Section 5.13.    Benefits Continuation; Severance.

(a)    For a period of not less than 12 months following the Effective Time,
Parent, the Company and the Surviving Corporation shall provide, or shall cause
their subsidiaries to provide, benefits that are substantially comparable in the
aggregate to those provided under the Company Benefit Plans (other than the
Company Stock Option Plan) as in effect on the date hereof for the employees of
the Company and the Subsidiaries as of the Effective Time (‘‘Affected
Employees’’); notwithstanding the foregoing, however, Parent, the Company and
the Surviving Corporation shall not be obligated to make matching contributions
or any other payments under the Company Retirement Savings Plan (the ‘‘Company
401(K) Plan’’) in amounts or percentage levels comparable to matching
contributions or other payments made by the Company prior to the consummation of
the Merger but will provide matching contributions and other such payments in
amounts and percentage levels comparable to similarly situated employees of
Parent. Parent, the Company and the Surviving Corporation shall comply with the
terms of all Company Benefit Plans in effect immediately prior to the Effective
Time, subject to any reserved right to amend or terminate any Company Benefit
Plan; provided, however, that no such amendment or termination may be
inconsistent with Parent’s and the Surviving Corporation’s obligations pursuant
to the first sentence of this Section 5.13(a). Without limiting the generality
of the foregoing, Parent, the Company and the Surviving Corporation agree to
honor all obligations to Affected Employees, including, but not limited to,
obligations for severance pay and other severance benefits (x) pursuant to the
terms of the written employment and separation agreements listed in Section 3.16
of the Company Disclosure Letter or pursuant to Section 5.1(c) of the Company
Disclosure Letter and (y) who are terminated prior to the date that is 12 months
following the Effective Time in accordance with the Company’s severance policies
set forth in Section 5.13(a) of the Company Disclosure Letter.

26


--------------------------------------------------------------------------------


(b)    Affected Employees shall be given credit for all service with the Company
and the Subsidiaries (or service credited by the Company or the Subsidiaries)
under all employee benefit plans and arrangements currently maintained or
established in the future by Parent or any of its subsidiaries (including the
Surviving Corporation) in which they are or become participants for purposes of
participation, eligibility, vesting and level of benefits (but not for benefit
accruals under any defined benefit pension plan or any plan providing
post-retirement medical, dental or prescription drug benefits or as would
otherwise result in duplication of benefits). Parent and its subsidiaries
(including the Surviving Corporation) shall cause any pre-existing conditions or
limitations, eligibility waiting periods or required physical examinations under
any welfare benefit plans of Parent and its subsidiaries (including the
Surviving Corporation) to be waived with respect to Affected Employees and their
eligible dependents to the extent waived under the corresponding Company Benefit
Plan in which the applicable Affected Employee participated prior to the
Effective Time and, with respect to life insurance coverage, up to the Affected
Employee’s current level of insurability. Parent and its subsidiaries (including
the Surviving Corporation) shall give Affected Employees and their eligible
dependents credit for the plan year in which the Effective Time (or, if later,
the commencement of participation in any benefit plan) occurs toward applicable
deductibles and annual out-of-pocket limits for expenses incurred prior to the
Effective Time (or, if later, the date of commencement of participation in such
benefit plan).

(c)    Prior to the Effective Time, the Company will agree to make retention
bonus payments to the individuals listed on Section 5.13(c) of the Company
Disclosure Letter for continuing in the employ of the Company after the
Effective Time in such amounts and subject to such terms and conditions as
satisfactory to Parent.

(d)    As an inducement to Buyer and Parent’s willingness to enter into this
Agreement, the Company has entered into amendments to certain employment
agreements between the Company the individuals listed on Section 5.13(d) of the
Company Disclosure Letter.

(e)    Nothing in this Section 5.13 shall confer any rights or remedies upon any
person, individual or whomsoever other than the Company, Parent and Buyer.

Section 5.14.    Rule 16b-3.     Prior to the Effective Time, the Company may
approve in accordance with the procedures set forth in Rule 16b-3 promulgated
under the Exchange Act and the Skadden, Arps, Slate, Meagher & Flom LLP SEC
No-Action Letter (January 12, 1999) any dispositions of equity securities of the
Company (including derivative securities with respect to equity securities of
the Company) resulting from the transactions contemplated by this Agreement by
each officer or director of the Company who is subject to Section 16 of the
Exchange Act with respect to equity securities of the Company.

ARTICLE VI

CONDITIONS

Section 6.1.    Conditions to the Obligation of Each Party.    The respective
obligations of Parent, Buyer and the Company to effect the Merger are subject to
the satisfaction of the following conditions, unless waived in writing by all
parties at or prior to the Effective Time:

(a)    This Agreement and the Merger shall have been adopted by the requisite
vote of the Company Stockholders, as required by the DGCL, the Company
Certificate of Incorporation and the Company Bylaws;

(b)    No temporary restraining order, preliminary or permanent injunction or
other order issued by any Governmental Entity of competent jurisdiction
preventing the consummation of the Merger (an ‘‘Injunction’’) shall be in
effect; provided, however, that each of the parties shall use all commercially
reasonable efforts to prevent the entry of any such Injunction and to cause any
such Injunction that may be entered to be vacated or otherwise rendered of no
effect;

(c)    No statute, rule or regulation shall have been enacted or promulgated by
any Governmental Entity of competent jurisdiction which temporarily,
preliminarily or permanently restrains, precludes, enjoins or otherwise
prohibits the consummation of the Merger or makes the Merger illegal; and

27


--------------------------------------------------------------------------------


(d)    All actions by or in respect of or filings with any Governmental Entity
required to permit the consummation of the Merger shall have been obtained or
made (including the expiration or termination of any applicable waiting period
under the HSR Act).

Section 6.2.    Conditions to Obligations of Parent and Buyer to Effect the
Merger.     The obligations of Parent and Buyer to effect the Merger are further
subject to satisfaction or waiver at or prior to the Effective Time of the
following conditions:

(a)    (i)    the representations and warranties of the Company set forth in
this Agreement (other than those set forth in Section 3.2 or Section 3.23) shall
be true and correct as of the date of this Agreement and (except to the extent
such representations and warranties speak as of an earlier date) as of the
Closing Date as though made on and as of the Closing Date, except where the
failure of such representations and warranties to be so true and correct has not
had and would not reasonably be expected to have a Material Adverse Effect
(disregarding for these purposes (A) any qualification or exception for, or
reference to, materiality in any such representation or warranty and (B) any use
of the terms ‘‘material,’’ ‘‘materiality,’’ ‘‘in all material respects,’’
‘‘material adverse change,’’ ‘‘Material Adverse Effect’’ or similar terms or
phrases in any such representation or warranty); and the representations and
warranties of the Company set forth in Section 3.2 and Section 3.23 of this
Agreement shall be true and correct in all material respects as of the date of
this Agreement and (except to the extent such representations and warranties
speak as of an earlier date) as of the Closing Date as though made on and as of
the Closing Date;

(ii)    the Company shall have performed in all material respects each of its
obligations under this Agreement required to be performed by it at or prior to
the Effective Time pursuant to the terms of this Agreement; and

(iii)    an executive officer of the Company shall have delivered to Parent a
certificate to the effect that each of the conditions specified in clauses (i)
and (ii) of this Section 6.2(a) is satisfied in all respects.

(b)    The Company and the Subsidiaries shall have procured all consents
identified in Section 6.2(b) of the Company Disclosure Letter.

(c)    There shall not be pending any action, investigation or proceeding by any
Governmental Entity, and there shall not be pending any action or proceeding by
any other person, domestic or foreign, before any Governmental Entity, which is
reasonably likely to be determined adversely to Parent, (i) challenging or
seeking to make illegal, to delay materially or otherwise, directly or
indirectly, to restrain or prohibit the consummation of the Merger, (ii) seeking
to restrain, prohibit or delay the exercise of full rights of ownership or
operation by Parent or its subsidiaries of all or any portion of the business or
assets of the Company and the Subsidiaries, taken as a whole, or of Parent or
any of its subsidiaries, or to compel Parent or any of its subsidiaries to
dispose of or hold separate all or any material portion of the business or
assets of the Company and the Subsidiaries, taken as a whole, or of Parent or
any of its subsidiaries or (iii) seeking to require divestiture by Parent or any
of its subsidiaries of the shares of Company Common Stock; provided, however,
that if (A) all of the conditions set forth in this Article VI other than (x)
this Section 6.2(c) and (y) those conditions which by their terms can only be
satisfied at the Closing (the conditions set forth in this Article VI, other
than those described in the foregoing clauses (x) and (y) are referred to herein
as the ‘‘Relevant Conditions’’) shall have been satisfied or waived and (B) the
Company shall have provided notice to Parent that the Relevant Conditions have
been satisfied or waived, and within five business days after the later of (I)
the satisfaction or waiver of the last of the Relevant Conditions and (II) the
date the Company provides notice thereof to Parent, Parent shall not have waived
the condition set forth in this Section 6.2(c) with respect to facts then known
to Parent, then at any time after such five business day period, the Company,
upon written notice to Parent, shall be entitled to terminate this Agreement;
provided, further, however, that if following any such waiver by Parent, the
Closing shall not occur due to the failure of any condition set forth in this
Article VI (including this Section 6.2(c)), then the foregoing proviso shall
apply to any further satisfaction or waiver of the Relevant Conditions.

28


--------------------------------------------------------------------------------


Section 6.3.    Conditions to Obligations of the Company to Effect the
Merger.    The obligations of the Company to effect the Merger are further
subject to satisfaction or waiver at or prior to the Effective Time of the
following conditions:

(a)    (i)    the representations and warranties of Parent and Buyer in this
Agreement that are qualified by materiality shall be true and correct in all
respects as of the date of this Agreement and (except to the extent such
representations and warranties speak as of an earlier date) as of the Closing
Date as though made on and as of the Closing Date; and the representations and
warranties of Parent and Buyer in this Agreement that are not qualified by
materiality shall be true and correct in all material respects as of the date of
this Agreement and (except to the extent such representations and warranties
speak as of an earlier date) as of the Closing Date as though made on and as of
the Closing Date;

(ii) each of Parent and Buyer shall have performed in all material respects its
obligations under this Agreement required to be performed by it at or prior to
the Effective Time pursuant to the terms of this Agreement; and

(iii) an executive officer of each of Parent and Buyer shall have delivered to
the Company a certificate to the effect that each of the conditions specified in
clauses (i) and (ii) of this Section 6.3(a) is satisfied in all respects by
Parent and Buyer, respectively.

(b)    No proceeding initiated by any Governmental Entity seeking an Injunction
shall be pending.

ARTICLE VII

TERMINATION, AMENDMENT AND WAIVER

Section 7.1.    Termination.    This Agreement may be terminated and the Merger
may be abandoned at any time prior to the Effective Time, whether before or
after approval of matters presented in connection with the Merger by the Company
Stockholders:

(a)    By mutual written consent duly authorized by the Boards of Directors of
Parent and the Company;

(b)    By either Parent or the Company, upon written notice to the other, if any
court of competent jurisdiction or other Governmental Entity shall have issued
an order, decree, ruling or taken any other action permanently restraining,
enjoining or otherwise prohibiting the Merger and such order, decree, ruling or
other action shall have become final and nonappealable; provided, however, that
the party terminating this Agreement pursuant to this Section 7.1(b) shall use
all commercially reasonable efforts to have such order, decree, ruling or action
vacated;

(c)    By either Parent or the Company upon written notice to the other if the
Merger shall not have been consummated on or before June 30, 2006; provided,
however, that the right to terminate this Agreement under this Section 7.1(c)
shall not be available to any party whose failure to fulfill any of its
obligation under this Agreement has been the primary cause of, or resulted in,
the failure to consummate the Merger on or before such date;

(d)    By Parent, upon written notice to the Company, if, prior to the approval
required by Section 6.1(a) of the Company Stockholders at the Stockholders’
Meeting, the Board of Directors of the Company (i) shall have withdrawn or shall
have modified in a manner adverse to Parent or Buyer its approval or
recommendation of the Merger or this Agreement, (ii) causes the Company to enter
into an agreement with respect to an Acquisition Proposal (other than a
confidentiality agreement), (iii) shall have endorsed, approved or recommended
any Acquisition Proposal or (iv) shall have resolved to do any of the foregoing.

(e)    By the Company or Buyer, upon written notice to the other, if this
Agreement shall fail to be adopted by the Company Stockholders at the
Stockholders’ Meeting (including any adjournment or postponement thereof);

29


--------------------------------------------------------------------------------


(f)    By Parent or the Company, upon written notice to the other, if there
shall have been a material breach of or any inaccuracy in any of the
representations or warranties set forth in this Agreement on the part of any of
the other parties, which breach is not cured within 30 days following receipt by
the breaching party of written notice of such breach from the terminating party,
or which breach, by its nature, cannot be cured prior to the Closing (provided
that the terminating party is not then in material breach of any representation,
warranty, covenant or other agreement contained herein); provided, however, that
neither party shall have the right to terminate this Agreement pursuant to this
Section 7.1(f) unless the breach of representation or warranty, together with
all other such breaches, would entitle the party receiving such representation
not to consummate the transactions contemplated by this Agreement under Section
6.2(a) (in the case of a breach of representation or warranty by the Company) or
Section 6.3(a) (in the case of a breach of representation or warranty by Parent
or Buyer);

(g)    By Parent or the Company, upon written notice to the other, if there
shall have been a material breach of any of the covenants or agreements set
forth in this Agreement on the part of any of the other parties, which breach
shall not have been cured within 30 days following receipt by the breaching
party of written notice of such breach from the terminating party, or which
breach, by its nature, cannot be cured prior to the Closing (provided that the
terminating party is not then in material breach of any representation,
warranty, covenant or other agreement contained herein); or

(h)    By the Company, upon written notice to Parent, in accordance with the
proviso to Section 6.2(c).

Section 7.2.    Effect of Termination.

(a)    In the event of the termination of this Agreement pursuant to Section 7.1
hereof, this Agreement shall forthwith be terminated and have no further effect
except that Section 5.2(b), Section 5.11, this Section 7.2 and Article VIII
shall survive termination of this Agreement; provided that nothing herein shall
relieve any party from liability for any willful breach hereof.

(b)    If Parent or Buyer exercises its right to terminate this Agreement under
Section 7.1(d), then the Company shall within three business days of such
termination pay to Parent $100,000,000 in immediately available funds (the
‘‘Termination Fee’’).

(c)    In the event that (i)(x) an Acquisition Proposal has been proposed by any
person (other than Parent and Buyer or any of their respective affiliates) or
any person has announced its intention (whether or not conditional) to make an
Acquisition Proposal or an Acquisition Proposal or such intention has otherwise
become known to the Company’s directors or officers, or its stockholders
generally and (y) thereafter this Agreement is terminated by either the Company
or Parent pursuant to Section 7.1(c), 7.1(e) or 7.1(g), and (ii) within 12
months after such termination of this Agreement, the Company or any of its
Subsidiaries enters into any definitive agreement providing for an Acquisition
Proposal, or an Acquisition Proposal is consummated, then the Company shall pay
Parent the Termination Fee upon the first to occur of the events described in
clause (ii) of this sentence. For purposes of this Section 7.2(c), references to
20% in the definition of ‘‘Acquisition Proposal’’ as such term relates to an
Alternative Transaction will be deemed to be references to 50%.

(d)    Notwithstanding anything to the contrary set forth in this Agreement, if
the Company fails promptly to pay to Parent any amounts due under this Section
7.2, the Company shall pay the costs and expenses (including reasonable legal
fees and expenses) in connection with any action, including the filing of any
lawsuit or other legal action, taken to collect payment, together with interest
on the amount of any unpaid fee or obligation at the publicly announced prime
rate of Citibank, N.A. in effect from time to time from the date such fee or
obligation was required to be paid.

Section 7.3.    Amendments.     This Agreement may not be amended except by
action taken or authorized by the board of directors of each of the parties
(and, in the case of the Company, with the approval of the Board of Directors of
the Company) set forth in an instrument in writing signed on behalf of each of
the parties; provided, however, that after adoption of this Agreement by the
Company Stockholders, no amendment may be made without the further approval of
the Company Stockholders if the effect of such amendment would be to reduce the
Merger Consideration or change the form thereof or such further approvals
otherwise required by the DGCL.

30


--------------------------------------------------------------------------------


Section 7.4.    Waiver.     At any time prior to the Effective Time, whether
before or after the Stockholders’ Meeting, any party, by action taken or
authorized by its board of directors, may (a) extend the time for the
performance of any of the covenants, obligations or other acts of any other
party or (b) waive any inaccuracy of any representations or warranties or
compliance with any of the agreements, covenants or conditions of any other
party or with any conditions to its own obligations. Any agreement on the part
of a party to any such extension or waiver shall be valid only if set forth in
an instrument in writing signed on behalf of such party by its duly authorized
officer. The failure of any party to this Agreement to assert any of its rights
under this Agreement or otherwise shall not constitute a waiver of such rights.
The waiver of any such right with respect to particular facts and other
circumstances shall not be deemed a waiver with respect to any other facts and
circumstances and each such right shall be deemed an ongoing right that may be
asserted at any time and from time to time.

ARTICLE VIII

GENERAL PROVISIONS

Section 8.1.    No Third Party Beneficiaries.     Other than the provisions of
Section 5.7, nothing in this Agreement shall confer any rights or remedies upon
any person other than the parties.

Section 8.2.    Entire Agreement.     This Agreement constitutes the entire
Agreement among the parties with respect to the subject matter hereof and
supersedes any prior understandings, agreements, or representations by or among
the parties, written or oral, with respect to the subject matter hereof, except
for the Sprint PCS Management Agreements.

Section 8.3.    Succession and Assignment.     This Agreement shall be binding
upon and inure to the benefit of the parties named herein and their respective
successors. No party may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other parties.

Section 8.4.    Counterparts.     This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

Section 8.5.    Governing Law; Venue; Service of Process, Waiver of Jury Trial.

(a)    This Agreement shall be governed by and construed in accordance with the
Laws of the State of Delaware, without regard to principles of conflicts of law
thereof.

(b)    The parties (i) agree that any suit, action or proceeding arising out of
or relating to this Agreement will be brought solely in the state or federal
courts of the State of Delaware, (ii) consent to the exclusive jurisdiction of
each such court in any suit, action or proceeding relating to arising out of
this Agreement and (iii) waive any objection that it may have to the laying of
venue in any such suit, action or proceeding in any such court.

(c)    Each party irrevocably consents to service of process in the manner
provided for the giving of notices pursuant to this Agreement; provided that
such service will be deemed to have been given only when actually received by
such party. Nothing in this Agreement will affect the right of a party to serve
process in another manner permitted by Law.

(d)    EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND WHETHER MADE BY
CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR OTHERWISE.

Section 8.6.    Severability.    Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If the final judgment of a court of
competent jurisdiction declares that any

31


--------------------------------------------------------------------------------


term or provision hereof is invalid or unenforceable, the parties agree that the
court making the determination of invalidity or unenforceability shall have the
power to reduce the scope, duration, or area of the term or provision, to delete
specific words or phrases, or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, and this Agreement shall be enforceable as so modified after the
expiration of the time within which the judgment may be appealed.

Section 8.7.    Specific Performance.    Each of the parties acknowledges and
agrees that the other party would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached. Accordingly, each of the parties agrees that
the other party shall be entitled to seek an injunction or injunctions to
prevent breaches of the provisions of this Agreement and to enforce specifically
this Agreement and the terms and provisions hereof.

Section 8.8.    Construction.    The language used in this Agreement shall be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction shall be applied against any party. Whenever
the words ‘‘include,’’ ‘‘includes’’ or ‘‘including’’ are used in this Agreement,
they shall be deemed to be followed by the words ‘‘without limitation.’’ All
references to the ‘‘parties’’ means the parties to this Agreement unless the
context otherwise requires. All references to any agreement, instrument, statute
or regulation are to it as amended and supplemented from time to time (and, in
the case of a statute or regulation, to any corresponding provisions or
successor statutes or regulations). When a reference is made in this Agreement
to Sections, such reference shall be to a Section of this Agreement unless
otherwise indicated. The phrase ‘‘the date of this Agreement,’’ ‘‘date hereof’’
and terms of similar import, unless the context otherwise requires, shall be
deemed to refer to November 21, 2005.

Section 8.9.    Non-Survival of Representations and Warranties and
Agreements.    The representations, warranties and agreements in this Agreement
shall terminate at the Effective Time, except that the agreements set forth in
Article I and Article VIII and Section 5.4, Section 5.7 and Section 5.13 shall
survive the Effective Time in accordance with their terms.

Section 8.10.    Certain Definitions.    For purposes of this Agreement, the
terms ‘‘associate’’ and ‘‘affiliate’’ shall have the same meaning as set forth
in Rule l2b-2 promulgated under the Exchange Act, and the term ‘‘person’’ shall
mean any individual, corporation, partnership (general or limited), limited
liability company, limited liability partnership, trust, joint venture,
joint-stock company, syndicate, association, entity, unincorporated organization
or government or any political subdivision, agency or instrumentality thereof.

Section 8.11.    Fees and Expenses.     Each party shall pay its own costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby.

Section 8.12.    Notices.     All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by telecopy
or by registered or certified mail (postage prepaid, return receipt requested)
to the respective parties at the following addresses, or at such other address
for a party as shall be specified in a notice given in accordance with this
Section 8.12:

[spacer.gif] [spacer.gif]   If to Sprint Nextel Corporation to:

[spacer.gif] [spacer.gif]   Sprint Nextel Corporation
2001 Edmund Drive
Reston, VA 20191
Telecopier: (703) 433-4846
Attention: General Counsel

32


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif]   with a copy to:

[spacer.gif] [spacer.gif]   King & Spalding LLP
191 Peachtree Street
Atlanta, GA 30303-1763
Telecopier: (404) 572-5100
Attention:    Michael J. Egan
Sephen M. Wiseman

[spacer.gif] [spacer.gif]   if after March 27, 2006 to:

[spacer.gif] [spacer.gif]   King & Spalding LLP
1180 Peachtree Street
Atlanta, GA 30309
Telecopier: (404) 572-5100
Attention:    Michael J. Egan
                      Stephen M. Wiseman

[spacer.gif] [spacer.gif]   If to the Company:

[spacer.gif] [spacer.gif]   Alamosa Holdings, Inc.
5225 S. Loop 289, Suite 120
Lubbock, Texas 79424
Telecopier: (806) 722-1423
Attention: Chief Financial Officer

with a copy to:

[spacer.gif] [spacer.gif]   Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY 10036
Telecopier:    (212) 735-2000
Attention: Fred B. White
Frank Bayouth

Section 8.13.    Cross-References to Certain Terms Defined Elsewhere in This
Agreement.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] TERM [spacer.gif] Section Acquisition Agreement [spacer.gif] 5.5(b)
Acquisition Proposal [spacer.gif] 5.9(b) Adverse Recommendation Change
[spacer.gif] 5.5(b) Affected Employees [spacer.gif] 5.13(a) Agreement
[spacer.gif] Preamble AirGate Entities [spacer.gif] 3.24(a) Alternative
Transaction [spacer.gif] 5.5(b) Audited Company Financial Statements
[spacer.gif] 3.8(b) Blue Sky Laws [spacer.gif] 3.5 Buyer [spacer.gif] Preamble
Certificate [spacer.gif] 1.4(c) Certificate of Merger [spacer.gif] 1.2 Closing
[spacer.gif] 1.2 Code [spacer.gif] 1.8(e) Common Stock Merger Consideration
[spacer.gif] 1.4(a) Company [spacer.gif] Preamble Company 10-Q [spacer.gif]
3.8(b) Company 401(k) Plan [spacer.gif] 5.13(a) Company 2004 10-K [spacer.gif]
3.8(b) [spacer.gif]

33


--------------------------------------------------------------------------------


[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] TERM [spacer.gif] Section Company Benefit Plan [spacer.gif] 3.16
Company Benefit Plans [spacer.gif] 3.16 Company Bylaws [spacer.gif] 3.1 Company
Certificate of Incorporation [spacer.gif] 3.1 Company Common Stock [spacer.gif]
Preamble Company Capital Stock [spacer.gif] Preamble Company Disclosure Letter
[spacer.gif] Article III Company Financial Statements [spacer.gif] 3.8(b)
Company Licenses [spacer.gif] 3.7(c) Company Material Licenses [spacer.gif]
3.7(b) Company Options [spacer.gif] 1.6 Company Permitted Lien [spacer.gif] 3.11
Company Rights [spacer.gif] 3.2 Company SEC Reports [spacer.gif] Article III
Company Stock Option Plan [spacer.gif] 1.6 Company Stockholders [spacer.gif]
Preamble Company Warrants [spacer.gif] 3.2 Confidential Information [spacer.gif]
5.2(b) D&O Insurance [spacer.gif] 5.7(b) DGCL [spacer.gif] Preamble Dissenting
Shares [spacer.gif] 1.5(a) Effective Time [spacer.gif] 1.2 Environmental Laws
[spacer.gif] 3.18(a) ERISA [spacer.gif] 3.16 ERISA Affiliate [spacer.gif] 3.16
ESPP [spacer.gif] 1.7 Exchange Act [spacer.gif] Article III FAA [spacer.gif]
3.7(c) FCC [spacer.gif] 3.5 FCC Filings [spacer.gif] 3.5 Fund [spacer.gif]
1.8(a) GAAP [spacer.gif] 3.4 Governmental Entity [spacer.gif] 3.5 HSR Act
[spacer.gif] 3.5 Indemnified Parties [spacer.gif] 5.7(a) Indentures [spacer.gif]
3.24(a) Independent Advisors [spacer.gif] 3.3(b) Injunction [spacer.gif] 6.1(b)
Intellectual Property Rights [spacer.gif] 3.19(e) Knowledge [spacer.gif] 3.7(c)
Law [spacer.gif] 3.4 Licenses [spacer.gif] 3.7(b) Litigation [spacer.gif] 3.13
Material Adverse Effect [spacer.gif] 3.4 Material Contract [spacer.gif] 3.14(a)
Merger [spacer.gif] Preamble Merger Consideration [spacer.gif] 1.4(b) NLRB
[spacer.gif] 3.17(a) Parent [spacer.gif] Preamble [spacer.gif]

34


--------------------------------------------------------------------------------


[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] TERM [spacer.gif] Section Payee [spacer.gif] 1.8(e) Paying Agent
[spacer.gif] 1.8(a) Preferred Stock [spacer.gif] 3.2 Proxy Statement
[spacer.gif] 3.15 Relevant Conditions [spacer.gif] 6.2(c) Report [spacer.gif]
3.8(a) Representatives [spacer.gif] 5.2(a) Rights Agreement [spacer.gif] 3.2 SEC
[spacer.gif] Article III Securities Act [spacer.gif] Article III Series B Merger
Consideration [spacer.gif] 1.4(b) Series B Preferred Stock [spacer.gif] Preamble
SOX Act [spacer.gif] 3.8(a) Sprint PCS Management Agreement [spacer.gif] 5.2(a)
Stockholders Agreement [spacer.gif] Preamble Stockholders’ Meeting [spacer.gif]
3.15 Subsequent Determination [spacer.gif] 5.5(b) Subsidiary [spacer.gif] 3.1
Superior Proposal [spacer.gif] 5.5(b) Surviving Corporation [spacer.gif] 1.1 Tax
[spacer.gif] 3.10 Tax Return [spacer.gif] 3.10 Taxes [spacer.gif] 3.10
Termination Fee [spacer.gif] 7.2(b) Unaudited Company Financial Statements
[spacer.gif] 3.8(b) [spacer.gif]

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

35


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company, Parent and Buyer and have caused this Agreement
to be executed as of the date first written above by their respective officers
thereunto duly authorized.

[spacer.gif] [spacer.gif]   SPRINT NEXTEL CORPORATION

[spacer.gif] By:  /S/ Paul Salen
        Name: Paul Salen
        Title: Chief Financial Officer

[spacer.gif] [spacer.gif]   AHI MERGER SUB INC.

[spacer.gif] By:  /s/ Paul Salen
        Name: Paul Salen
        Title: Executive Vice President and
                  Chief Financial Officer

[spacer.gif] [spacer.gif]   ALAMOSA HOLDINGS, INC.

[spacer.gif] By:  /s/ David Sharbutt
        Name: David Sharbutt
        Title: Chief Executive Officer

36


--------------------------------------------------------------------------------
